


Exhibit 10(j)

 

THIS DOCUMENT WAS PREPARED BY
AND IS TO BE RETURNED TO:

 

Susan C. Cox, Esq.
Jones Day
2727 N. Harwood Street
Dallas, TX 75201

 

SECOND AMENDED AND RESTATED LEASE AGREEMENT

 

Dated as of December 19, 2013

 

between

 

Wachovia Development Corporation,
as the Lessor,

 

and

 

Protective Life Insurance Company,
as the Lessee

 

THIS SECOND AMENDED AND RESTATED LEASE AGREEMENT AMENDS AND RESTATES THAT
CERTAIN AMENDED AND RESTATED LEASE AGREEMENT DATED AS OF JANUARY 11, 2007,
RECORDED IN LR 200701, PAGE 18463 IN THE PROBATE OFFICE OF JEFFERSON COUNTY,
ALABAMA, WHICH AMENDED AND RESTATED THAT CERTAIN LEASE AGREEMENT DATED AS OF
FEBRUARY 1, 2000, RECORDED AS INSTRUMENT NO. 200002/0944, IN THE PROBATE OFFICE
OF JEFFERSON COUNTY, ALABAMA, AS PREVIOUSLY AMENDED.  THIS SECOND AMENDED AND
RESTATED LEASE AGREEMENT IS ALSO A MORTGAGE AND SECURITY AGREEMENT BETWEEN THE
LESSEE, PROTECTIVE LIFE INSURANCE COMPANY, AS MORTGAGOR AND DEBTOR, AND THE
LESSOR, WACHOVIA DEVELOPMENT CORPORATION, AS MORTGAGEE AND SECURED PARTY,
SECURING INDEBTEDNESS IN THE PRINCIPAL AMOUNT OF $75,000,000.  THE COLLATERAL
SUBJECT TO THE SECURITY INTEREST INCLUDES PERSONAL PROPERTY THAT IS, OR
MAY BECOME, FIXTURES ATTACHED TO THE REAL PROPERTY DESCRIBED IN THIS SECOND
AMENDED AND RESTATED LEASE AGREEMENT.  THIS SECOND AMENDED AND RESTATED LEASE
AGREEMENT SHOULD BE FILED AND RECORDED IN THE REAL ESTATE RECORDS AS A LEASE AND
AS A MORTGAGE AND FIXTURE FILING.  WACHOVIA DEVELOPMENT CORPORATION SHOULD BE
INDEXED AS THE GRANTOR OF THE LEASE AND THE GRANTEE (MORTGAGEE) OF THE MORTGAGE
AND SECURITY INTEREST.  PROTECTIVE LIFE INSURANCE COMPANY SHOULD BE INDEXED AS
THE GRANTEE OF THE LEASE AND THE GRANTOR (MORTGAGOR) OF THE MORTGAGE AND
SECURITY INTEREST. THE MAILING ADDRESSES OF THE LESSEE (MORTGAGOR AND DEBTOR)
AND THE LESSOR (MORTGAGEE AND SECURED PARTY) FROM WHICH INFORMATION CONCERNING
THE SECURITY INTEREST MAY BE OBTAINED ARE SET FORTH ON THE SIGNATURE PAGES
HEREOF AND A STATEMENT INDICATING THE TYPES, OR DESCRIBING THE ITEMS, OF
COLLATERAL ARE AS DESCRIBED IN SECTION 26(d) HEREOF.

 

THIS INSTRUMENT IS FILED AND SHALL CONSTITUTE A FIXTURE FILING IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 7-9A-502(C) OF THE CODE OF ALABAMA.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Defined Terms

1

Section 2.

Lease of Facility

2

Section 3.

Payments

3

Section 4.

Anti-Terrorism Laws

6

Section 5.

Title to Facility

7

Section 6.

Permitted Use

7

Section 7.

Maintenance of the Facility; Operations

7

Section 8.

Modifications

9

Section 9.

Further Assurances

9

Section 10.

Compliance with Governmental Requirements and Insurance Requirements: Related
Contracts

10

Section 11.

Condition and Use of Facility; Quiet Enjoyment

10

Section 12.

Liens

12

Section 13.

Permitted Contests

12

Section 14.

Insurance, etc

13

Section 15.

Termination; Cancellation; Purchase Option

15

Section 16.

Transfer of Title on Removal of Facility; Expenses of Transfer

17

Section 17.

Events of Default and Remedies

19

Section 18.

Change in the Lessee’s Name or Structure

21

Section 19.

Inspection; Right to Enter Premises of the Lessee

21

Section 20.

Right to Perform the Lessee’s Covenants; The Administrative Agent

22

Section 21.

Participation by Co-Lessees or Sublessees

22

Section 22.

Notices

23

Section 23.

Amendments and Waivers

24

Section 24.

Severability

24

Section 25.

Federal Income Tax Considerations

24

Section 26.

Other Provisions

24

Section 27.

Receiver and Mortgage Remedies

27

Section 28.

Miscellaneous

32

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

EXHIBIT A

Description of Site

 

 

SCHEDULE 14

Insurance Requirements

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED LEASE AGREEMENT

 

This Second Amended and Restated Lease Agreement dated as of December 19, 2013,
(as the same may be amended, restated, modified or supplemented from time to
time, this “Lease”) is between Wachovia Development Corporation, a North
Carolina corporation (together with its successors and permitted assigns, the
“Lessor”), and Protective Life Insurance Company, a Tennessee corporation
(together with its successors and permitted assigns, the “Lessee”).  Capitalized
terms used but not defined herein have the meanings given to such terms in
Schedule 1.01 of that certain Second Amended and Restated Investment and
Participation Agreement dated as of the date hereof (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Investment
Agreement”).

 

RECITALS

 

WHEREAS, pursuant to the Original Ground Lease, Wachovia Capital
Investments, Inc. (“WCI”) acquired a ground lease of certain real property
located in Jefferson County, Alabama, described in greater detail in Exhibit A,
attached hereto and made a part hereof (the “Site”), and, pursuant to the
Original Lease Documents, constructed and installed on the Site an annex office
building and a related parking deck and related enhancements and improvements,
including furniture, fixtures and equipment, all of which comprise the Facility;
and

 

WHEREAS, WCI assigned 100% of its interest in the Original Lease Documents to
Lessor pursuant to the terms of that certain Assignment and Assumption Agreement
dated January 11, 2007 and in connection therewith, Lessor and Lessee amended
and restated the Original Lease, the Original Investment Agreement, the Original
Ground Lease and the Original Guaranty Agreement; and

 

WHEREAS, the Company has requested that the Original Lease be amended and
restated in order to, among other things, extend the maturity date of the
Original Lease; and

 

WHEREAS, in connection therewith, the Original Ground Lease and the Original
Investment Agreement will be amended and restated; and

 

WHEREAS, in connection therewith Guarantor has also agreed to amend and restate
the Original Guaranty Agreement to, among other things but subject to certain
limitations, confirm and continue its guarantee of the obligations of the
Company to the Lessor (for the ratable benefit of certain of the Lease
Participants); and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Lessor and the
Lessee agree as follows:

 

Section 1.              Defined Terms.

 

(a)           In this Lease, the terms “Lease,” “Lessee,” and “Lessor” shall
have the meanings indicated above.

 

--------------------------------------------------------------------------------


 

(b)           With respect to this Lease, the following terms shall have the
following meanings:

 

(i)            “Facility” means the collective reference to (i) the Lessor’s
leasehold interest in the Site, (ii) the Improvements, and (iii) all plans,
specifications, warranties and related rights and operating, maintenance and
repair manuals related thereto and all replacements of any of the above.

 

(ii)           “Facility Plan” means the “Facility Plan” as defined and used in
the Original Lease Agreement.

 

(iii)          “Improvements” means, collectively, the building and nearby
parking deck and related enhancements and improvements, including furniture,
fixtures and equipment constructed or installed on the Site in accordance with
the Facility Plan, together with all accessions thereto and replacements
thereof, and together with all accessories, equipment, parts and devices under
the Original Lease Documents, and all fixtures now or hereafter included in or
attached to the Site, the building and such enhancements and improvements and
modifications, but excluding the Site.

 

(iv)          “Site” means that certain real property located in Birmingham,
Alabama, described in greater detail on Exhibit A to the Investment Agreement
and the Lease.

 

(v)           “UCC” means the Uniform Commercial Code as in effect in the State
of Alabama and any other jurisdiction whose laws may be mandatorily applicable.

 

Section 2.              Lease of Facility.

 

(a)           During the term of and subject to the terms and conditions of this
Lease, the Lessor hereby leases to the Lessee, and the Lessee hereby leases from
the Lessor, the Facility for the Lease Term to be occupied and used for and only
for the Permitted Use with respect to the Basic Term.  The entire Facility shall
become subject to this Lease as of the effective date hereof.

 

(b)           Unless earlier terminated in accordance with the other provisions
hereof, including without limitation, Sections 15 and 17, this Lease shall
terminate on the Scheduled Lease Termination Date.

 

(c)           The Lessee shall give to the Lessor written notice as provided
below under the circumstances described below specifying its election as to
which of the options under Section 15(a)(ii) of this Lease the Lessee intends to
exercise upon the applicable Lease Termination Date:

 

(i)            in the case of a termination on the Scheduled Lease Termination
Date, the Lessee shall give the Lessor notice of such election on any date that
is not less than 9 months and no more than 18 months prior to the then current
Scheduled Lease Termination Date; and

 

2

--------------------------------------------------------------------------------


 

(ii)           if the Lessor (acting, in accordance with Section 9.02(f) of the
Investment Agreement, of its own accord or at the direction of the Majority
Funding Parties) elects to terminate this Lease due to a Limited Recourse Event
of Default, the Lessee shall give the Lessor notice of such election within 5
Business Days of the date the Lessee receives such written notice of the
Lessor’s election to terminate this Lease due to such Limited Recourse Event of
Default.

 

(d)           In the event the Lessee fails to give timely written notice of
such election to the Lessor on or before the dates herein provided, the Lessee
shall be deemed to have elected to purchase the Facility on the Lease
Termination Date for the Purchase Price.

 

Section 3.              Payments.

 

(a)           Basic Rent.  The Lessee shall pay to the Lessor on the Rent
Payment Date for each Rental Period the amount of Basic Rent due for such Rental
Period during the Basic Term.

 

(b)           Final Rent Payment.  On the earlier to occur of the Scheduled
Lease Termination Date or the Option Date, Lessee shall pay to the Lessor the
Final Rent Payment or, if the Company has elected to purchase the Facility, the
Purchase Price.

 

(c)           Supplemental Rent.  In addition to Basic Rent and the Final Rent
Payment, the Lessee will also pay to the Lessor, from time to time, within 10
Business Days after demand by the Lessor, or otherwise as and when due pursuant
to the Operative Documents, as additional rent (“Supplemental Rent”) the
following (but without duplication of any amounts included in the calculation of
Rent):

 

(i)            all out-of-pocket costs and expenses reasonably incurred by the
Lessor and the Administrative Agent in connection with the preparation,
negotiation, execution, delivery, performance and administration of this Lease
and the other Operative Documents, including, but not limited to, the following:

 

(A)          fees and expenses of the Lessor and the Administrative Agent,
including, without limitation, reasonable attorneys’ fees and expenses and the
fees and expenses for the Approved Appraisal, the Related Contracts, the Survey,
the Environmental Assessment and the Title Policy;

 

(B)          all other amounts owing to the Lessor, the Administrative Agent,
and the Lease Participants pursuant hereto or any other Operative Documents,
including, without limitation, the Upfront Supplemental Rent, the Arranger’s
Supplemental Rent and the Administrative Supplemental Rent payable pursuant to
Section 2.02 of the Investment Agreement, and all fees, indemnities, expenses,
compensation in respect of increased costs of any kind or description payable
under the Investment Agreement or any other Operative Document;

 

(C)          all yield maintenance, capital adequacy and other costs
contemplated under Article V of the Investment Agreement; and

 

3

--------------------------------------------------------------------------------

 

(D)                               all out-of-pocket costs and expenses incurred
by the Lessor or the Administrative Agent (and, in the case of clause (3) below,
any Lease Participant) after the date of this Lease (including, without
limitation, reasonable attorneys’ fees and expenses and other expenses and
disbursements reasonably incurred) associated with (1) negotiating and entering
into, or the giving or withholding of, any future amendments, supplements,
waivers or consents with respect to this Lease; (2) any Loss Event, Casualty
Occurrence or termination of this Lease; and (3) any Default or Event of Default
and the enforcement and preservation of the rights or remedies of the Lessor
under this Lease and the other Operative Documents and all reasonable costs and
expenses incurred by the Lessor or the Administrative Agent or any of their
affiliates in syndicating to Lease Participants on or about the Restatement
Closing Date all or any part of its interests under the Operative Documents,
including, without limitation, the related reasonable fees and out-of-pocket
expenses of counsel for the Lessor, the Administrative Agent, or their
affiliates, travel expenses, duplication and printing costs and courier and
postage fees, and excluding any fees paid to the Lessor or any Lease Participant
purchasing such an interest after the Restatement Closing Date; and

 

(ii)                                  all other amounts that the Lessee agrees
herein to pay other than Basic Rent, the Final Rent Payment and amounts
described in clause (i) above.

 

(d)                                 Computations.  All computations of Basic
Rent shall be made by the Lessor on the basis of a year of 360 days (or, in the
case of computations based on the Base Rate, 365/366 days), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the Rental Period for which such Basic Rent payments are payable.
Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Rent; provided, however, that if such extension would cause payment
of Basic Rent to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

(e)                                  No Offsets.  This Lease is an absolute net
lease, and Rent and all other sums payable by the Lessee hereunder shall be paid
without notice except as otherwise expressly provided herein, and the Lessee
shall not be entitled to any abatement, reduction, setoff, counterclaim, defense
or deduction with respect to any Rent or other sums payable hereunder.  The
obligations of the Lessee to pay Rent and all other sums payable hereunder shall
not be affected by reason of: (i) any damage to, or destruction of, the Facility
or any part thereof by any cause whatsoever (including, without limitation,
fire, casualty or act of God or enemy or any other force majeure event);
(ii) any condemnation, including, without limitation, a temporary condemnation
of the Facility or any part thereof; (iii) any prohibition, limitation,
restriction or prevention of the Lessee’s use, occupancy or enjoyment of the
Facility or any part thereof by any Person (other than by the Lessor in
violation of this Lease); (iv) any matter affecting title to the Facility or any
part thereof; (v) any eviction of the Lessee from, or loss of possession by the
Lessee of, the Facility or any part thereof, by reason of title paramount or
otherwise (other than by the Lessor in violation of this Lease); (vi) any
default by the Lessor hereunder or under any other Operative Document; (vii) the
invalidity or unenforceability of any provision hereof or the impossibility or
illegality of performance by the Lessor or the Lessee or both; (viii) any action
of any Governmental Authority; or (ix) any other Loss Event, Casualty Occurrence
or other cause or occurrence whatsoever, whether similar or dissimilar to the
foregoing.  The Lessee shall

 

4

--------------------------------------------------------------------------------


 

remain obliged under this Lease in accordance with its terms and shall not take
any action to terminate, rescind or avoid this Lease, except as expressly
provided in Section 15, notwithstanding any bankruptcy, insolvency,
reorganization, liquidation, dissolution or other proceeding affecting the
Lessor or any action with respect to this Lease which may be taken by any
trustee, receiver or liquidator or by any court.  The Lessee waives all rights
to terminate or surrender this Lease, except as expressly provided in
Section 15, or to any abatement or deferment of Rent or other sums payable
hereunder.  The Lessee hereby waives any and all rights now or hereafter
conferred by law or otherwise to modify or to avoid strict compliance with its
obligations under this Lease.  All payments made to the Lessor hereunder as
required hereby shall be final and irrevocable, and the Lessee shall not seek to
recover any such payment or any part thereof for any reason whatsoever, absent
manifest error.

 

(f)                                   Taxes.  Subject to the Lessee’s contest
rights under Section 13, all payments of Rent and all other amounts to be paid
by the Lessee hereunder to the Lessor shall be made without deduction for, and
free from, any taxes, imposts, levies, duties, deductions or withholdings of any
nature now or at any time hereafter imposed by any Governmental Authority or by
any taxing authority thereof or therein imposed or levied upon, assessed against
or measured by any Rent or other sums payable hereunder excluding taxes imposed
on or measured by the net income or net worth of the Lessor or any Lease
Participant and franchise taxes imposed on the Lessor or any Lease Participant,
and any tax arising by reason of a connection between the Lessor or any Lease
Participant or the jurisdiction of the Lessor or any Lease Participant or the
Applicable Funding Office of the Lessor or any Lease Participant and the
jurisdiction imposing such tax (all such non-excluded taxes, imposts, levies,
duties, deductions or withholdings of any nature being “Taxes”).  In the event
that the Lessee is required by applicable law to make any such withholding or
deduction of Taxes with respect to any Rent or other amount, the Lessee shall
pay such deduction or withholding to the applicable taxing authority, shall
promptly furnish to the Lessor or such Lease Participant in respect of which
such deduction or withholding is made all receipts and other documents
evidencing such payment and shall pay to the Lessor or such Lease Participant
additional amounts as may be necessary in order that the amount received by the
Lessor  or such Lease Participant after the required deduction or withholding
shall equal the amount the Lessor or such Lease Participant would have received
had no such deduction or withholding been made.  In addition, the Lessee agrees
that it will promptly pay all other Impositions imposed upon or levied or
assessed against the Facility or any part thereof, or against the Lessor or any
Lease Participant in connection with the transactions contemplated by this Lease
and the other Operative Documents, or any sums levied in connection with the
execution, delivery or recording of the Operative Documents, and will furnish to
the Lessor or any Lease Participant upon request copies of official receipts or
other proof evidencing such payment; provided, however, that the Lessee shall
not be obligated to pay (i) any Impositions that are excluded from the
definition of Taxes; or (ii) any Impositions attributable to the gross
negligence or willful misconduct of the Lessor or any Lease Participant. The
Lessee further agrees that, subject to its contest rights under Section 13, it
will, at its expense, do all things required to be done by the Lessor in
connection with the levy, assessment, billing or payment of any Impositions that
it is required to pay pursuant to the preceding sentence, and is hereby
authorized by the Lessor or any Lease Participant to act for and on its behalf
in any and all such respects and to prepare and file, on behalf of the Lessor or
any Lease Participant, all tax returns and reports required to be filed by the
Lessor  or any Lease Participant (other than federal income tax returns and
documents related thereto, subject to Section 25)

 

5

--------------------------------------------------------------------------------


 

concerning the Facility.  The Lessee’s payment obligations under this
Section 3(f) shall survive the termination of this Lease.  In the event that any
withholding or deduction from any payment to be made by the Lessee hereunder is
required in respect of any Imposition pursuant to any Governmental Requirement,
then the Lessee will:

 

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Lessor, if
available, an official receipt or other documentation satisfactory to the Lessor
evidencing such payment to such Governmental Authority; and

 

(iii)                               pay to the Lessor or any Lease Participant,
as applicable, such additional amount or amounts as is necessary to ensure that
the net amount actually received by the Lessor or such Lease Participant will
equal the full amount the Lessor or such Lease Participant would have received
had no such withholding or deduction been required.

 

(g)                                  Payments to the Lessor; Payments to the
Administrative Agent on Lessor’s Behalf.  The Lessee acknowledges and agrees
that, pursuant to Section 10.02 of the Investment Agreement, Lessor and the
Lease Participants have appointed the Administrative Agent to, among other
things, receive on their behalf and for their account all payments which are
otherwise to be made directly to Lessor or the Lease Participants, as
applicable, under the Operative Documents and to disburse on behalf of Lessor
all payments which are otherwise to be made by Lessor under the Operative
Documents, and Lessee agrees that it shall pay all amounts due under this Lease
to the Lessor or the Lease Participants directly to the Administrative Agent on
the Lessor’s or Lease Participants’ behalf, as applicable, and for the Lessor’s
or Lease Participants’ account, as applicable.  Receipt of any such payments by
the Administrative Agent shall constitute constructive receipt thereof by the
Lessor or the Lease Participants, as applicable.  All such payments required to
be made to the Lessor shall be made not later than 1:00 P.M. Eastern Time, on
the date due, in immediately available funds, to such account as the Lessor
shall specify from time to time by notice to the Lessee.  Whenever any payment
to be made shall otherwise be due on a day which is not a Business Day, except
as otherwise expressly provided herein or in the Investment Agreement, such
payment shall be made on the next succeeding Business Day and such extension
shall be included in computing Rent, interest, yield and fees, if any, in
connection with such payment.

 

(h)                                 Default Rate.  The Lessee shall pay on
demand to the Lessor interest at the Default Rate on all amounts payable by the
Lessee to the Lessor hereunder or under the Operative Documents in respect of
overdue principal of, Yield on, and other amounts owing in respect of all Rent
and all other amounts payable under this Lease, the Investment Agreement or any
of the other Operative Documents, from the due date thereof until paid in full.

 

Section 4.                                           Anti-Terrorism Laws. 
Lessee shall, at its expense, comply with all Anti-Terrorism Laws and will
comply in all respects with all terms and conditions set forth in the Investment
Agreement relating to Anti-Terrorism Laws, all of which are incorporated herein
by this reference.

 

6

--------------------------------------------------------------------------------


 

Section 5.                                           Title to Facility.

 

(a)                                 Title to all components of the Facility is
vested in and shall remain in the Lessor, and such components shall be subject
to the terms and conditions of this Lease.

 

(b)                                 The Lessor shall own 100% of the ground
lease of the Site and the legal and beneficial interest in the remainder of the
Facility.  All accessories, equipment, parts, fixtures and devices affixed or
placed on the Facility from time to time by the Lessee, other than “Excluded
Equipment,” and all modifications, alterations, renovations or improvements to
the Facility made by the Lessee shall be and become part of the Facility for the
purposes of this Lease and shall be Property of the Lessor subject to the terms
of this Lease; provided that the Lessor’s interest in any part of the Facility
that is replaced by the Lessee pursuant to and as permitted by the terms of this
Lease shall be deemed released from this Lease (and the Collateral) and
thereupon become the Property of the Lessee automatically, without further
action by the Lessor, and the Lessor shall perform all acts and execute all
documents that the Lessee reasonably requests to give effect to the foregoing at
the expense of the Lessee, including the execution and delivery of bills of sale
and other documents of transfer.  This Lease shall not give or grant to the
Lessee any right, title or interest in or to the Facility, except the rights
expressly conferred by this Lease.  The term “Excluded Equipment” shall mean any
computer equipment, telephone equipment, copier equipment, facsimile equipment
or other office equipment which is (i) acquired by the Lessee with its own funds
or leased under separate lease agreements from third party lessors and not
acquired in whole or in part with the proceeds of Lessor Investments, and
(ii) does not constitute a modification or replacement of or supplement or
accession to any part of the Facility.

 

Section 6.                                           Permitted Use.  The Lessee
shall not be permitted to use, or allow any approved subtenants to use, the
Facility or any part of the Site or the Improvements for any use other than as a
corporate office building and accompanying parking deck in compliance with all
applicable Governmental Requirements and Insurance Requirements (the “Permitted
Use”).

 

Section 7.                                           Maintenance of the
Facility; Operations.

 

(a)                                 The Lessee shall, and it shall require and
cause any and all employees, contractors, subcontractors, agents,
representatives, affiliates, consultants and occupants at the Lessee’s own cost
and expense to:

 

(i)                                     cause the Facility to be maintained in
all material respects in good operating order, repair and condition, in
accordance with prudent industry practice and any applicable manufacturer’s or
supplier’s manuals or warranties, subject to normal wear and tear, and take all
action, and make all changes and repairs, structural and non-structural,
foreseen and unforeseen, ordinary and extraordinary, which are required pursuant
to any Governmental Requirement or Insurance Requirement at any time in effect
to assure full compliance therewith in all material respects; and

 

(ii)                                  do all things necessary to prevent the
incurrence of any Environmental Damages or Environmental Liabilities relating to
the Facility or any business conducted in or relating to the Facility or the
Site, and cause the Facility to continue to have at all

 

7

--------------------------------------------------------------------------------


 

times, in all material respects, and in compliance with all applicable
Governmental Requirements and Insurance Requirements, the capacity and
functional ability to perform, on a continuing basis (subject to normal
interruption in the ordinary course of business for maintenance, inspection,
service, repair and testing) and in commercial operation, the functions for
which it was designed as specified in the Facility Plan and to be utilized
commercially for the Permitted Use.

 

(b)                                 The Lessee shall, and it shall require and
cause any and all employees, contractors, subcontractors, agents,
representatives, affiliates, consultants and occupants at the Lessee’s own cost
and expense to, promptly replace, or cause to be replaced, any part of the
Facility which may from time to time be incorporated or installed in or attached
to the Facility, and which may from time to time become worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair, obsolete or permanently
rendered unfit for use for any reason whatsoever.  All replacement parts shall
be free and clear of all Liens other than Permitted Liens, and, except for
temporary accessions and replacement parts utilized pending installation of
permanent replacement parts, shall be of a type customarily used in the industry
at such time for such purpose, shall be in as good operating condition as, and
shall have a utility and useful life at least equal to, the parts replaced
(assuming such replaced parts were in the condition and repair required to be
maintained by the terms hereof) and shall have a value at least equal to the
parts replaced (assuming such replaced parts were in the condition and repair
required to be maintained by the terms hereof).

 

(c)                                  Notwithstanding the provisions of Section 8
and the foregoing provisions of this Section 7, the Lessee shall not (except as
may be required by any Governmental Requirement) remove, replace or alter any
part of the Facility or affix or place any accessory, equipment, part or device
on any part of the Facility, if such removal, replacement, alteration or
addition would impair the originally intended function or use of the Facility so
as to materially reduce the value of the Facility taken as a whole, or
materially decrease the estimated useful life of the Facility.

 

(d)                                 The Lessor shall not be required in any way
to maintain, repair or rebuild the Facility or any part thereof and the Lessee
waives any right it may now or hereafter have to make any repairs at the expense
of the Lessor pursuant to any Governmental Requirement at any time in effect or
otherwise.

 

(e)                                  The Lessee shall, and it shall require and
cause any and all employees, contractors, subcontractors, agents,
representatives, affiliates, consultants and occupants at the Lessee’s own cost
and expense to:

 

(i)                                     comply in all material respects with all
applicable Environmental Requirements with regard to the Facility and all parts
thereof; and

 

(ii)                                  use, employ, process, emit, generate,
store, handle, transport, dispose of and/or arrange for the disposal of, any and
all Hazardous Materials in, on or, directly or indirectly, related to or in
connection with the Facility or any part thereof in a manner consistent with
prudent industry practice and in compliance with any applicable Environmental
Requirement.  The Lessor and the Lessee hereby acknowledge and agree that the
Lessee’s

 

8

--------------------------------------------------------------------------------


 

obligations hereunder with respect to Environmental Requirements are intended to
bind the Lessee with respect to matters and conditions involving the Facility or
any part thereof.

 

Section 8.                                           Modifications.

 

(a)                                 The Lessee shall make no modifications,
alterations, renovations or improvements to the Facility without the prior
written consent of the Lessor, provided however, that subject to the terms of
Section 8(b), the Lessee shall have the right to make modifications,
alterations, renovations or improvements to the Facility so long as such
modifications, alterations, renovations or improvements do not (except as may be
required by any Governmental Requirement) (i) materially reduce the value of the
Facility as a whole; (ii) materially and adversely affect the capacity and
performance of the Facility on a continuing basis in commercial operation of the
function for which the Facility was designed as specified in the Facility Plan;
(iii) materially deviate from the Facility Plan; or (iv) materially and
adversely affect the estimated useful life of the Facility.  Within 20 Business
Days of the end of each calendar quarter, an Authorized Officer of the Lessee
shall deliver to the Lessor a schedule certifying to the Lessor’s reasonable
satisfaction: (x) the nature of the repairs, replacements, modifications,
alterations, renovations or improvements to the Facility made during such
quarter having a cost of at least $500,000 at the time made, and (y) that the
Facility continues to have, in all material respects, the capacity and
functional ability to perform on a continuing basis (subject to normal
interruption in the ordinary course of business for maintenance, inspection,
service, repair and testing) and in commercial operation, the functions for
which it was designed as specified in the Facility Plan or, if not, specifying
the reason for any such deficiency, including, without limitation, the
occurrence and nature of any Loss Event or Casualty Occurrence with respect to
the Facility.

 

(b)                                 If the Lessee determines that any part of
the Facility is no longer necessary for the performance of the Facility on a
continuing basis in commercial operation of the function for which the Facility
was designed as specified in the Facility Plan, then the Lessee (except when
such action or removal may be required by any applicable Governmental
Requirement, in which event, the Lessee shall promptly give the Lessor notice of
such action or removal) shall give the Lessor at least 30 days’ notice prior to
taking any action as the result of such determination and shall not remove any
such part unless and until the Lessor has determined that (i) such part is no
longer necessary for the performance of the Facility on a continuing basis in
commercial operation of the function for which the Facility was designed in all
material respects as specified in the Facility Plan, (ii) removal of such part
does not materially reduce the value of the Facility as a whole, and
(iii) removal of such part does not materially decrease the estimated useful
life of the Facility.  This Section 8(b) shall not apply to worn out or obsolete
Property or damaged Property (to the extent such damage does not constitute a
Casualty Occurrence or Loss Event) removed and replaced by the Lessee in
accordance with Section 7(b).

 

Section 9.                                           Further Assurances.  The
Lessee, at its expense, shall execute, acknowledge and deliver from time to time
such further counterparts of this Lease or a memorandum of this Lease acceptable
to the Lessor or such affidavits, certificates, certificates of title, bills of
sale, financing and continuation statements, consents and other instruments as
may be required by applicable law or reasonably requested by the Lessor in order
to evidence the Lessor’s ground lease of the Site and title to the remainder of
the Facility and the Lessor’s

 

9

--------------------------------------------------------------------------------


 

interests in this Lease, and shall, at the Lessee’s expense, cause such
documents to be recorded, filed or registered in such places as the Lessor
reasonably may request and to be re-recorded, refiled or re-registered in such
places as may be required by applicable law or at such times as may be required
by applicable law in order to maintain and continue in effect the recordation,
filing or registration thereof.  The Lessor shall not grant or create any Lien
on the Facility to any Person except Permitted Liens, Liens in favor of the
Lessor (for itself and in trust for the Lease Participants) and Liens pursuant
to this Lease, the Security Instruments and the other Operative Documents.

 

Section 10.                                    Compliance with Governmental
Requirements and Insurance Requirements: Related Contracts.  The Lessee, at its
expense, will comply with all Governmental Requirements applicable to the
Facility or any part thereof or the ownership, construction, operation,
mortgaging, occupancy, possession, use, non-use or condition of the Facility or
any part thereof, all Insurance Requirements, and all instruments, contracts or
agreements affecting title to ownership of the Facility or any part thereof.  In
addition, the Lessee (as Lessee under this Lease or as Lessor’s agent in
accordance with Section 8.30 of the Investment Agreement), so long as Lessor
(acting, in accordance with Section 9.02(a) of the Investment Agreement, of its
own accord or at the direction of the Majority Funding Parties) has not
commenced the exercise of remedies under the Operative Documents, is hereby
authorized by the Lessor to, and shall, fully and promptly keep, observe,
perform and satisfy on behalf of the Lessor any and all obligations, conditions,
covenants and restrictions of or on the Lessor or the Lessee under any and all
Related Contracts so that there will be no default thereunder and so that the
other parties thereunder shall be, and remain at all times, obliged to perform
their obligations thereunder, and the Lessee, to the extent within its control,
shall not permit to exist any condition, event or fact that could allow or serve
as a basis or justification for any such Person to avoid such performance.

 

Section 11.                                    Condition and Use of Facility;
Quiet Enjoyment.

 

(a)                                 THE FACILITY IS LEASED AND THE LESSEE
ACCEPTS AND TAKES POSSESSION OF THE FACILITY AS IS, WHERE IS, AND WITH ALL
FAULTS AND IN THE CONDITION THEREOF AND SUBJECT TO THE RIGHTS OF ANY PARTIES IN
POSSESSION THEREOF, THE STATE OF THE TITLE THERETO, THE RIGHTS OF OWNERSHIP
THEREIN AND SUBJECT TO ALL GOVERNMENTAL REQUIREMENTS NOW IN EFFECT OR HEREAFTER
ADOPTED, IN EACH CASE AS IN EXISTENCE WHEN THE SAME FIRST BECOMES SUBJECT TO
THIS LEASE, WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY KIND AS TO TITLE BY
THE LESSOR (OTHER THAN, AS TO THE LESSOR, THE ABSENCE OF ANY “LESSOR LIENS,” AS
DEFINED IN SECTION 16(a) HEREOF), ANY LEASE PARTICIPANT OR ANY PERSON ACTING ON
BEHALF OF ANY OF THEM.  THE LESSEE ACKNOWLEDGES AND AGREES THAT THE FACILITY HAS
NOT BEEN CONSTRUCTED BY THE LESSOR, ANY LEASE PARTICIPANT, ARRANGER, OR
ADMINISTRATIVE AGENT, THAT NONE OF THE LESSOR, ANY LEASE PARTICIPANT, ARRANGER,
OR ADMINISTRATIVE AGENT HAS SUPPLIED ANY SPECIFICATIONS WITH RESPECT TO THE
FACILITY AND THAT NONE OF THE LESSOR, ANY LEASE PARTICIPANT, ARRANGER, OR
ADMINISTRATIVE AGENT (I) IS A VENDOR OF, OR MERCHANT OR SUPPLIER WITH RESPECT
TO, ANY OF THE

 

10

--------------------------------------------------------------------------------


 

PROPERTY COMPRISING THE FACILITY OR ANY PROPERTY OF SUCH KIND, (II) HAS MADE ANY
RECOMMENDATION, GIVEN ANY ADVICE OR TAKEN ANY OTHER ACTION WITH RESPECT TO THE
CHOICE OF ANY MANUFACTURER, SUPPLIER OR TRANSPORTER OF, OR ANY VENDOR OF OR
OTHER CONTRACTOR, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO PROPERTY
COMPRISING THE FACILITY, (III) HAS AT ANY TIME HAD PHYSICAL POSSESSION OF ANY
SUCH PROPERTY, (IV) HAS MADE OR IS MAKING ANY WARRANTY, EXPRESS OR IMPLIED,
RELATING TO THE FACILITY, INCLUDING WITHOUT LIMITATION, WITH RESPECT TO TITLE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE, THE DESIGN,
CONDITION, QUALITY OF MATERIAL OR WORKMANSHIP, CONFORMITY TO SPECIFICATIONS,
FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT, ABSENCE OF ANY LATENT OR OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE, WHETHER ARISING PURSUANT TO THE UCC OR ANY
OTHER PRESENT OR FUTURE LAW OR OTHERWISE, OR COMPLIANCE WITH APPLICABLE PERMITS
OR OTHER GOVERNMENTAL REQUIREMENTS, OR (V) SHALL BE LIABLE FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LIABILITY IN TORT, STRICT OR OTHERWISE).  IN
THE EVENT OF ANY DEFECT OR DEFICIENCY OF ANY NATURE IN THE FACILITY OR ANY
PROPERTY OR OTHER ITEM CONSTITUTING A PART THEREOF, WHETHER PATENT OR LATENT,
NONE OF THE LESSOR, ANY LEASE PARTICIPANT, ARRANGER, OR ADMINISTRATIVE AGENT
SHALL HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO.  THE PROVISIONS
OF THIS SECTION 11 HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A COMPLETE
EXCLUSION AND NEGATION OF ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, BY THE
LESSOR, THE LEASE PARTICIPANTS, ARRANGER, AND ADMINISTRATIVE AGENT WITH RESPECT
TO THE FACILITY OR ANY PROPERTY OR OTHER ITEM CONSTITUTING A PART THEREOF,
WHETHER ARISING PURSUANT TO THE UCC OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT.

 

(b)                                 The Lessor hereby assigns to the Lessee,
until the occurrence of a Cancellation Event or Termination Event hereunder, the
benefits in respect of any Vendor’s warranties or undertakings, express or
implied, relating to the Facility (including any labor, equipment or parts
supplied therewith), and, to the extent assignment of the same is prohibited or
precludes enforcement of any such warranty or undertaking, the Lessor hereby
subrogates the Lessee to its rights in respect thereof.  The Lessor hereby
authorizes the Lessee, at the Lessee’s expense, to assert any and all claims and
to prosecute any and all suits, actions and proceedings, in its own name or in
the name of the Lessor, in respect of any such warranty or undertaking and,
except during the continuance of an Event of Default, or after the occurrence of
a Cancellation Event or Termination Event hereunder, to retain the proceeds
received, and after the termination of this Lease or after the occurrence of a
Cancellation Event or Termination Event, to pay the same in the form received
(with any necessary endorsement) to the Lessor.

 

(c)                                  The Lessee may use the Facility for the
Permitted Use provided that the value of the Facility is not diminished by any
such use other than as a result of normal wear and tear in the ordinary course
of business.  During the term of this Lease, the Lessor covenants that unless a
Cancellation Event or a Termination Event has occurred and is continuing and
except as may arise under a Permitted Lien or as may otherwise be contemplated
under the Operative

 

11

--------------------------------------------------------------------------------


 

Documents, the Lessor will not, and will not permit any party claiming by,
through or under the Lessor to, interfere with the peaceful and quiet possession
and enjoyment of the Facility by the Lessee; provided, however, that the Lessor
and the Lease Participants and their respective successors, assigns,
representatives and agents may, upon reasonable notice to the Lessee, enter upon
and examine the Facility or any part thereof at reasonable times, subject to the
provisions of Section 19; and provided further, however, that the Lessor is not
hereby warranting the state or quality of the title to any part of the
Facility.  Any failure by the Lessor to comply with the foregoing provisions of
this Section 11(c) shall not give the Lessee any right to cancel or terminate
this Lease, or to abate, reduce or make reduction from or offset against any
Rent or other sum payable under this Lease or any other Operative Document, or
to fail to perform or observe any other covenant, agreement or obligation
hereunder or thereunder.  The Lessee will not do, or fail to do, or permit or
suffer to exist any act or thing, which action or thing or failure might impair
the value, use or usefulness of the Facility for the Permitted Use in accordance
with the design of the Facility, ordinary wear and tear excepted.

 

Section 12.                                    Liens.  The Lessee will not
directly or indirectly create, or permit to be created or to remain, and at the
Lessee’s expense will discharge within 30 days of notice of the filing or
assertion thereof, by bond, deposit or otherwise, any Lien upon the Lease or the
Facility except (i) any Lien being contested as permitted by and in accordance
with Section 13, or (ii) Permitted Liens.  The Lessor agrees that the Lessee
shall have during the term of this Lease the exclusive right (so long as no
Event of Default has occurred and is continuing) to grant, create or suffer to
exist Permitted Liens in the ordinary course of business and in accordance with
prudent industry practices, provided that the fair market value or use of the
Facility or the applicable part thereof for the Permitted Use is not materially
lessened thereby.  The Lessor agrees to execute such documents and take all
other actions as shall be reasonably necessary, and otherwise to cooperate with
the Lessee in connection with the matters described above, provided that all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by the Lessor in connection
therewith shall be borne by the Lessee, and the Lessor shall not be required to
execute any document that would, in the opinion of the Lessor, materially and
adversely affect the value or use of the Facility or any part thereof for the
Permitted Use or otherwise materially and adversely affect the transactions
contemplated by the Operative Documents or the interests of the Lessor or the
Lease Participants in the Facility or under the Operative Documents or
otherwise.

 

(a)                                 The Lessor will not directly or indirectly
create, or permit to be created or to remain, and will discharge, any Lien of
any nature whatsoever on, in or with respect to, its interest in the Facility
arising by or through it or its actions, except Permitted Liens.

 

(b)                                 The Lessee will not directly or indirectly
sell, transfer, or otherwise dispose of its interest in the Facility.

 

Section 13.                                    Permitted Contests. 
Notwithstanding any other provision of this Lease to the contrary, after prior
written notice to the Lessor and provided there is no material risk of sale,
forfeiture or loss of the Facility or any material part thereof, the Lessee may
at its expense contest any Imposition which it is required to pay hereunder, by
appropriate proceedings conducted in good faith and with due diligence, so long
as such proceedings are effective to prevent the collection of such Imposition
from the Lessor or the Lease Participants or against the

 

12

--------------------------------------------------------------------------------


 

Facility or any part thereof (or if such amounts have been paid by the Lessee
under protest in connection therewith); provided, however, that the actions of
the Lessee, as authorized by this Section 13, shall be subject to the express
written consent of the Lessor if such actions would subject the Lessor or any
such Lease Participant or the Facility or any part thereof to any liability or
loss not indemnified in full by the Lessee hereunder or any sanction, criminal
or otherwise, for failure to pay any such Imposition.  The Lessee will pay, and
save the Lessor and each such Lease Participant harmless against, all losses,
Judgments and reasonable costs, including reasonable attorneys’ fees and
expenses, in connection with any such contest and will, promptly after the final
determination of such contest, pay and discharge the amounts which shall be
imposed or determined to be payable therein, together with all penalties, costs
and expenses incurred in connection therewith.  The Lessee shall prevent any
foreclosure, judicial sale, taking, loss or forfeiture of the Facility or any
part thereof, or any interference with or deductions from any Rent or any other
sum required to be paid by the Lessee hereunder by reason of such nonpayment or
nondischarge of an Imposition.  The Lessor shall cooperate with the Lessee in
any contest and shall allow the Lessee to conduct such contest (in the name of
the Lessor, if necessary) at the Lessee’s sole cost and expense; and the Lessee
shall indemnify and hold the Lessor harmless from and against all liabilities,
costs and expenses in connection with such contest.  The Lessee shall notify the
Lessor of each such proceeding within 10 days after the commencement thereof,
which notice shall describe such proceeding in reasonable detail.

 

Section 14.                                    Insurance, etc.

 

(a)                                 The Lessee will, at its own expense,
purchase and maintain, or cause to be purchased and maintained throughout the
term of this Lease, insurance with respect to its business and the Facility in
accordance with the requirements of Schedule 14.

 

(b)                                 The Lessee shall bear all risk of loss
(including any Loss Event or Casualty Occurrence), whether by casualty, theft,
taking, confiscation or otherwise, with respect to the Facility or any part
thereof, at all times during the term of this Lease until possession of the
Facility has been accepted by the Lessor pursuant to Section 17.

 

(c)                                  So long as no Termination Event or
Cancellation Event shall have occurred, any payments, whether constituting
insurance proceeds, amounts paid by any Governmental Authority or otherwise,
received by the Lessee or the Lessor upon the occurrence of any loss with
respect to the Facility or part thereof (other than a Casualty Occurrence),
whether as a result of casualty, theft, taking or other confiscation, shall be
applied in payment for necessary repairs and replacement to the Facility in
accordance with Section 7 or, to the extent the costs of such repairs and
replacement shall have been paid by the Lessee, to reimburse the Lessee.  The
Lessee shall be entitled to retain any excess funds remaining after necessary
repairs and replacements have been completed and all costs therefor paid in
full.  Upon the occurrence of any Termination Event or Cancellation Event, the
Lessor shall be entitled to receive and retain any such payments for application
to the obligations of the Lessee hereunder.

 

(d)                                 Upon a Casualty Occurrence, the Lessee shall
give prompt notice thereof to the Lessor and shall within 60 days of the date of
such Casualty Occurrence either (i) offer to purchase the whole of the Facility
for the Purchase Price as provided in Section 15(b)(ii), or (ii) provide the
Lessor with a replacement plan acceptable to the Lessor setting forth how the
Lessee

 

13

--------------------------------------------------------------------------------


 

shall replace, or cause to be replaced, at the Lessee’s own cost and expense, in
no event later than the Scheduled Lease Termination Date such part of the
Facility that is the subject of a Casualty Occurrence in accordance with this
Section 14(d) and Section 7.  If the Lessee chooses the option set forth in
clause (ii) of the preceding sentence, within the later to occur of (x) 60 days
after the date of the Casualty Occurrence and (y) satisfaction of all applicable
Governmental Requirements, and obtaining all authorizations of Governmental
Authorities, required therefor (but in no event later than 180 days after the
date of the Casualty Occurrence), the Lessee shall have commenced repairs or
replacements as specified in the replacement plan and shall thereafter proceed
diligently with such repairs and replacements to completion.  After completion
of the repairs and replacements, the Lessee shall demonstrate to the
satisfaction of the Lessor that operations, capacity and production from the
Facility have been restored to the standards existing prior to such Casualty
Occurrence.

 

(e)                                  All replacement Property of the Facility
(other than temporary replacement parts and equipment installed pending
installation of permanent replacement Property) installed pursuant to
Section 14(d) shall be free and clear of all Liens except Permitted Liens, and
shall be in as good operating condition as, and shall have a value and utility
at least equal to, the Property replaced immediately prior to the Casualty
Occurrence to which such Property was subject.  For purposes of this Lease
(including without limitation Section 14(d) and Section 7), the Funded Amount
and book value of the replacement Property shall be deemed to equal the Funded
Amount and book value of the part(s) replaced thereby.  All Property of the
Facility at any time removed from this Lease pursuant to Section 14(d) and
Section 7 shall remain the property of the Lessor, no matter where located,
until such time as insurance proceeds have been received by the Lessor at least
equal to the book value of such part of the Facility or such part shall be
replaced by suitable items that have been incorporated or installed on or
attached to the Facility and that meet the requirements specified above. 
Immediately upon any permanent replacement Property becoming incorporated or
installed on or attached to the Facility as provided above, without further act,
such permanent replacements shall become subject to this Lease and be deemed
part of the Facility for all purposes hereof to the same extent as any other
parts of the Facility.  All amounts of insurance proceeds for Property losses
and all other proceeds (whether resulting from damage or destruction or from
condemnation, confiscation or seizure) relating to the Facility shall be held
and released, together with accrued interest thereon, as hereinafter provided. 
So long as a Cancellation Event or Termination Event shall not have occurred,
and provided that the Lessor shall have received a written application of the
Lessee accompanied by a certificate of an Authorized Officer of the Lessee
showing in reasonable detail the nature of any necessary repair, rebuilding and
restoration, the actual cash expenditures necessary for such repair, rebuilding
and restoration, the expected total expenditures required to complete such work
and evidence that sufficient funds are or will be available to complete such
work on a timely basis (such certificate to be acceptable to the Lessor in all
respects), then the amount of such proceeds, together with accrued interest
thereon, shall be released by the Lessor immediately upon receipt of such
certification or, if applicable, from time to time on the last Business Day of
each month during the period of repair, rebuilding and restoration in payment
therefor against presentation to the Lessor of a certificate executed by an
Authorized Officer of the Lessee to the effect that expenditures have been made,
or costs incurred, by or for the account of the Lessee or are reasonably
anticipated to be made during the immediately following one month period in a
specified amount for the purposes of making repairs, rebuilding and restoration
in the amounts specified, that no Event of Default, Cancellation Event or
Termination

 

14

--------------------------------------------------------------------------------

 

Event exists and all conditions precedent herein provided relating to such
withdrawal and payment have been satisfied.  Upon the occurrence of any
Termination Event or Cancellation Event, the Lessor shall be entitled to retain
all such proceeds for application to the obligations of the Lessee hereunder.

 

(f)                                   If any Loss Event or Casualty Occurrence
shall occur, the Lessee shall promptly notify the Lessor of such event in
writing.

 

Section 15.                                    Termination; Cancellation;
Purchase Option.

 

(a)                                 (i)                                     The
termination of this Lease (A) on the Scheduled Lease Termination Date or (B) by
reason of the occurrence of a Limited Recourse Event of Default and the delivery
by the Lessor (acting, in accordance with Section 9.02(f) of the Investment
Agreement, of its own accord or at the direction of the Majority Funding
Parties) to the Lessee of a notice stating that the Lessor elects to terminate
this Lease by reason of the occurrence of such Limited Recourse Event of
Default, in which case the Lease Termination Date will be the 5th Business Day
after the date of delivery of said notice to the Lessee, shall be a “Termination
Event,” the effect of which shall be to cause this Lease to terminate on the
applicable Lease Termination Date.

 

(ii)                                  If a Termination Event occurs, the Lessee,
on the Lease Termination Date, shall, in accordance with the terms of
Section 2(b), without further notice or demand to the Lessee, either

 

(A)                               purchase the Facility from the Lessor for the
Purchase Price; or

 

(B)                               so long as no Cancellation Event has occurred:

 

(1)                                 pay to the Lessor the Final Rent Payment and
provide to the Lessor a satisfactory update of the Environmental Assessment; and

 

(2)                                 attempt to sell (until such time as the
Lessor shall have terminated, in accordance with Section 8.30 of the Investment
Agreement, the Lessee’s obligation to so attempt to sell the Facility), subject
to the Lessor’s prior written approval, the Facility, as agent for the Lessor,
without recourse or warranty by the Lessor, to a Person not affiliated with
Lessee for a net cash purchase price not less than, and remit to the Lessor the
net cash sales proceeds equal to (unless otherwise approved by all of the
Funding Parties), the Termination Value less any amount paid pursuant to
Section 15(a)(ii)(B)(1), with Lessee’s being entitled to retain for its own
account the amount by which such proceeds exceed the Termination Value.  The
Lessor shall also have the right (but not the obligation) to sell the Facility
and/or solicit bids, each in its sole and absolute discretion.

 

(b)                                 (i)                                     Each
of the following events shall be a “Cancellation Event”, the effect of which
shall be to cause this Lease to be terminated in accordance with the following
provisions on the “Cancellation Date” specified:

 

15

--------------------------------------------------------------------------------


 

(A)                               the occurrence of (1) a Lease Event of Default
(other than a Lease Event of Default under Section 17(a)(iv) hereof, a Lease
Event of Default occurring by virtue of an Event of Default under
Section 9.01(h) or (i) of the Investment Agreement, or a Limited Recourse Event
of Default) and the delivery by the Lessor to the Lessee of a notice stating
that the Lessor (acting, in accordance with Section 9.02(a) of the Investment
Agreement, of its own accord or at the direction of the Majority Funding
Parties) elects to terminate this Lease by reason of the existence of such Lease
Event of Default, in which cases the Cancellation Date will be the 5th Business
Day after the date of delivery of said notice to the Lessee, or (2) a Lease
Event of Default under Section 17(a)(iv) hereof or a Lease Event of Default
occurring by virtue of an Event of Default under Section 9.01(h) or (i) of the
Investment Agreement in which cases the Cancellation Date shall occur
immediately upon the occurrence of such Lease Event of Default; or

 

(B)                               the occurrence of a Loss Event, in which case
the Cancellation Date shall be the 5th Business Day after such event occurs; or

 

(C)                               the occurrence of a Casualty Occurrence in
respect of the Facility and the failure of the Lessee to purchase the Facility
or to replace or repair the Facility or such part thereof in accordance with,
and within the time required by, Section 14(d), and the delivery by the Lessor
(acting at the direction of the Majority Funding Parties) to the Lessee of a
notice after the expiration of such time stating that the Lessor elects to
terminate this Lease by reason of the existence of such Casualty Occurrence, in
which case the Cancellation Date shall be the 5th Business Day after the date of
delivery of said notice.

 

(ii)                                  If a Cancellation Event occurs, the
Lessee, on the Cancellation Date, shall, without further notice or demand to the
Lessee, either (A) purchase the Facility from the Lessor for the Purchase Price,
or (B) pay to the Lessor the Termination Value.

 

(c)                                  The Lessee may, from time to time and at
any time, deliver to the Lessor notice of its intent to terminate this Lease, in
which case the Lessee shall purchase the Facility from the Lessor for the
Purchase Price on any Rent Payment Date that is not less than 30 nor more than
60 days after such notice (the “Option Date”).  Upon payment in full of the
Purchase Price, this Lease shall terminate.

 

(d)                                 This Lease shall cease and terminate on the
Lease Termination Date, and payment of all amounts payable by the Lessee on such
date, except with respect to (i) obligations and liabilities of the Lessee,
actual or contingent, which arose under this Lease, or by reason of events or
circumstances occurring or existing, on or prior to its termination, and which
have not been satisfied (which obligations shall continue until satisfied and
which include, but are not limited to, obligations for Rent and the Termination
Value, the Purchase Price and amounts owing pursuant to Section 16), and
(ii) obligations of the Lessee which by the terms of this Lease expressly
survive termination.  Promptly after either the Lessee or the Lessor shall learn
of the happening of any Termination Event or Cancellation Event, such party
shall give notice thereof to the other party hereto.

 

(e)                                  In the event the Lessee elects to purchase
the Facility upon the occurrence of a Termination Event (other than the
expiration of this Lease on a Scheduled Lease

 

16

--------------------------------------------------------------------------------


 

Termination Date) or a Cancellation Event, Lessee in its sole discretion in
order to ensure the orderly conveyance of the Facility may postpone the closing
date for such conveyance (whether or not extended, the “Purchase Closing Date”)
to a reasonable date within 60 days following the Lease Termination Date or
Cancellation Date, as applicable.  The Lessor shall notify the Lessee of any
such postponement and the proposed extended Purchase Closing Date in writing on
or before the Lease Termination Date or Cancellation Date, as applicable, and
the Lessee shall be deemed to have been granted a temporary license by the
Lessor entitling the Lessee to retain possession of the Facility through the
Purchase Closing Date provided that the Lessee complies with all obligations of
the Lessee under this Lease as though this Lease were still in full force and
effect (including without limitation, compliance with permitted use, maintenance
and insurance coverage requirements).  In the event of an extension of the
Purchase Closing Date as herein contemplated, the Purchase Price will be
calculated as of such extended Purchase Closing Date.  This Section 15(e) shall
survive the termination of this Lease.

 

Section 16.                                    Transfer of Title on Removal of
Facility; Expenses of Transfer.

 

(a)                                 Upon any sale or purchase of the Facility
permitted by Section 15, the Lessor will transfer to the Lessee or the
appropriate Third Party all of its title to and legal and beneficial ownership
interest in the Facility (i) free and clear of any Lien created by, through or
under the Lessor other than Permitted Liens or Liens created at the request of
or as a result of the actions of the Lessee or anyone acting by, through or
under the Lessee, or a result of the failure of the Lessee or the Guarantor to
carry out any of their obligations under this Lease or the other Operative
Documents (individually and collectively, as the context shall require, the
“Lessor Liens”), and (ii) without recourse, representation or warranty of any
nature whatsoever (except as to the absence of such Liens as aforesaid).

 

(b)                                 Whenever the Lessee has the right to
purchase or transfer to itself the Facility pursuant to any provision of this
Lease, the Lessee may cause such purchase to be effected by, or such transfer to
be effected to, any other Person specified by the Lessee, but in no event shall
the Lessee be relieved from any of its obligations hereunder as a result
thereof.

 

(c)                                  Upon any sale or transfer of the Facility
pursuant to any provision of this Lease, the Lessee shall pay the expenses of
the Lessor, including, without limitation, reasonable attorneys’ fees and
expenses, in connection with such sale or transfer.

 

(d)                                 If, on the Lease Termination Date or on the
Cancellation Date, as applicable, the Lessee or any of its Affiliates has not
elected to acquire the Facility, the Lessee shall surrender the Facility to the
Lessor free from all Liens except Permitted Liens (other than those described in
clause (ii)(B) of the definition of Permitted Liens), in substantially the same
operating condition (except for ordinary wear and tear) with the remaining
original estimated useful life contemplated by the Facility Plan intact and
having the same capacity and efficiency as the Facility had on the Lease
Commencement Date, and in compliance in all material respects with all
Governmental Requirements and Insurance Requirements, and free of all
Environmental Damages and Environmental Liabilities.  To evidence the foregoing
and accomplish the surrender of the Facility, the Lessee shall provide the
following items (x) in the event of a Termination Event under
Section 15(a)(i)(A) within 9 months prior to the Lease Termination Date, with
final confirmation of the same at least 30 days but not more than 60 days prior
thereto

 

17

--------------------------------------------------------------------------------


 

and (y) in the event of a Termination Event under Section 15(a)(i)(B), as soon
as practicable but in any event at least 3 Business Days prior to the Lease
Termination Date or Cancellation Date, as applicable, all to be held until the
Lease Termination Date or Cancellation Date:

 

(i)                                     evidence satisfactory to the Lessor that
all Applicable Permits, Related Contracts, and all other rights and services
reasonably required to operate the Facility have been, or on or prior to the
Lease Termination Date shall be, transferred to the Lessor (or the Lessor has
been, or on or prior to the Lease Termination Date or Cancellation Date, as
applicable, shall be, given the right to use each such item) and can be
transferred to (or used by) any successor or assignee of the Lessor without
further consent or approval by any Person (subject only to normal Governmental
Requirements);

 

(ii)                                  conveyancing, assignment, transfer,
termination and other documents that, in the sole discretion of the Lessor and
the Lease Participants, are sufficient to (A) vest in the Lessor (which it holds
for itself and in trust for the Lease Participants) good and marketable title to
the Facility, free and clear of all Liens except Permitted Liens (other than
those described in clause (ii)(b) of the definition of Permitted Liens) and
(B) terminate the rights of the Lessee and all other Persons in and to the
Facility;

 

(iii)                               evidence satisfactory to the Lessor that the
Facility has been operated and maintained substantially in accordance with the
requirements of the Operative Documents, all Governmental Requirements, all
Applicable Permits and prudent industry practices;

 

(iv)                              evidence satisfactory to the Lessor that the
Facility is being used solely for the Permitted Use and is operating
substantially in accordance with the requirements set forth in the Facility
Plan, meets or exceeds the original design specifications and is capable of
operating and being used for the Permitted Use as set forth in the Facility
Plan, and has the remaining original estimated useful life contemplated by the
Facility Plan;

 

(v)                                 evidence satisfactory to the Lessor, in its
sole discretion, that (A) Lessee has complied with its obligations under
Section 8.30 of the Investment Agreement, (B) all agreements and arrangements to
provide the services and rights contemplated by Section 8.30 of the Investment
Agreement are in place, executed by the parties thereto, and are valid,
enforceable and in full force and effect on or before the Lease Termination Date
or Cancellation Date, as applicable and (C) such agreements and arrangements
adequately provide for the services and other rights contemplated by
Section 8.30 of the Investment Agreement;

 

(vi)                              an updated Phase I Environmental Assessment;
and

 

(vii)                           such other documents, instruments, assessments,
investigations, legal opinions, surveys and other items as the Lessor may
reasonably request to evidence to the satisfaction of each of the Lessor and the
Lease Participants (in each case, in their sole discretion) that (A) the Lessor
has all Property, services, Permits, assets and rights necessary to own, operate
and maintain the Facility from and after the Lease Termination Date or
Cancellation Date, as applicable, and (B) no Default, Loss Event or Casualty
Occurrence then exists.

 

18

--------------------------------------------------------------------------------


 

(e)                                  To the extent the Facility is not in the
condition required by Section 16(d), the Lessee will pay to the Lessor such
additional amounts as are reasonably required to place it in compliance.  The
Lessee shall also pay all costs and expenses relating to the surrender and
clean-up in connection with the surrender of the Facility as may be required by
Governmental Requirements or Insurance Requirements or which are otherwise
necessary to prevent or remedy any Environmental Damages or Environmental
Liabilities or to consummate the delivery of possession of the Facility to the
Lessor hereunder.

 

Section 17.                                    Events of Default and Remedies.

 

(a)                                 Each of the following acts or occurrences
shall constitute a “Lease Event of Default” hereunder:

 

(i)                                     default in the payment of the Purchase
Price or the Termination Value on the Cancellation Date or the Purchase Closing
Date, as applicable, or in the payment of the Purchase Price or the Final Rent
Payment, as applicable, on the Lease Termination Date; or the default in the
payment when due of any Basic Rent and the continuance of such default for 5
Business Days thereafter; or the default in the payment when due of any
Supplemental Rent, the amount of any Indemnified Risk or any other amount due
hereunder or under any other Operative Document and the continuance of such
default for 30 days thereafter; or

 

(ii)                                  any representation or warranty made or
deemed made by the Lessee herein shall be false or misleading in any material
respect on the date made or deemed made; or

 

(iii)                               an Event of Default under the Investment
Agreement (other than a Limited Recourse Event of Default);

 

(iv)                              the Lessee shall fail to observe or perform
any covenant or agreement contained in Sections 12, 26 and 27 of this Lease; or

 

(v)                                 the Lessee shall fail to observe or perform
any covenant or agreement contained (other than those covered by subsections
(i) or (iv) above), and such failure shall not have been cured within 10 days,
with respect to any covenant contained in Section 14 of this Lease, and 30 days,
with respect to any other provision hereof, after the earlier to occur of
(A) written notice thereof has been given to the Lessee by the Lessor (acting,
in accordance with Section 9.02(a) of the Investment Agreement, of its own
accord or at the request of the Majority Funding Parties) or (B) the chief
financial, chief operating, chief legal or chief accounting officer of the
Lessee or the Guarantor otherwise becomes aware of any such failure; or

 

(vi)                              Lessee shall abandon the Facility; provided
however that for purposes of this Section 17(a)(vi), the term “abandon” shall
not include the mere failure of Lessee to occupy the Facility so long as Lessee
continues to perform its obligations hereunder and other Operative Documents
including without limitation maintenance of the Facility, maintenance of
required insurance, compliance with Governmental Requirements and Insurance
Requirements and payment of all Rent.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 9.02 of the Investment
Agreement, upon the occurrence and during the continuance of any Lease Event of
Default, as determined by the Lessor, the Lessor (acting, in accordance with
Section 9.02(a) of the Investment Agreement, of its own accord or at the
direction of the Majority Funding Parties) may do any one or more of the
following (without prejudice to the obligations of the Lessee under
Section 15(b)(i)(A)):

 

(i)                                     proceed by appropriate judicial
proceedings, either at law, in equity or in bankruptcy, to enforce performance
or observance by the Lessee of the applicable provisions of this Lease, or to
recover damages for the breach of any such provisions, or any other equitable or
legal remedy, all as the Lessor shall deem necessary or advisable; and/or

 

(ii)                                  by notice to the Lessee, either
(x) terminate this Lease in accordance with Section 15, whereupon the Lessee’s
interest and all rights of the Lessee to the use of the Facility shall forthwith
terminate subject to the Lessee’s rights under such Section 15 to acquire the
Facility on the Purchase Closing Date as provided herein, but the Lessee shall
remain liable with respect to its obligations and liabilities hereunder; or
(y) terminate the Lessee’s right to possession of the Facility or any part
thereof; and/or

 

(iii)                               exercise any and all other remedies
available under applicable law or at equity.

 

(c)                                  After the occurrence and during the
continuance of a Cancellation Event or Termination Event, in the event the
Lessor elects not to terminate this Lease and the Lessee has not exercised its
option under Section 15(c), this Lease shall continue in effect and the Lessor
may enforce all of the Lessor’s rights and remedies under this Lease, including,
without limitation, the right to recover the Basic Rent and Supplemental Rent,
and any other yield protection payments and other amounts with respect thereto,
as it becomes due under this Lease or any other Operative Documents.  For the
purposes hereof, the following do not constitute a cancellation or termination
of this Lease: (i) acts of maintenance or preservation of the Facility or any
part thereof, (ii) efforts by the Lessor to relet the Facility or any part
thereof, including, without limitation, termination of any sublease of the
Facility and removal of any tenant from the Site, (iii) or the appointment of a
receiver upon the initiative of the Lessor to protect the Lessor’s interest
under this Lease.

 

(d)                                 If (i) on the Lease Termination Date, the
Facility is not acquired by the Lessee or its designee by payment of the
Purchase Price, or (ii) on the Cancellation Date, the Lessee or its designee has
defaulted in its obligation to acquire the Facility and pay the Purchase Price,
or if applicable, the Termination Value, in accordance with Lessee’s election
under Section 15(b)(ii), then the Lessor shall have the immediate right of
possession of the Facility and the right to enter onto the Site and to remove
any and all of the Property comprising the Facility, and the Lessor may
thenceforth hold, possess and enjoy the Facility free from any rights of the
Lessee and any Person claiming by, through or under the Lessee.  The Lessor
shall be under no liability by reason of any such repossession or the Facility
or entry onto the Site.

 

(e)                                  Should the Lessor elect to repossess the
Facility or any part thereof upon cancellation or termination of this Lease or
otherwise in the exercise of the Lessor’s remedies, the Lessee shall peaceably
quit and surrender the Facility or any such part thereof to the Lessor

 

20

--------------------------------------------------------------------------------


 

and either (i) deliver possession of the Facility to the Lessor or (ii) allow
Lessor or its agents or assigns to enter onto the Facility and the Site to
remove any and all of the Property comprising the Facility at the expense of the
Lessee, and neither the Lessee nor any Person claiming through or under the
Lessee shall thereafter be entitled to possession or to remain in possession of
the Facility or any part thereof but shall forthwith peaceably quit and
surrender the Facility to the Lessor.

 

(f)                                   At any time after the repossession of the
Facility or any part thereof, whether or not this Lease shall have been
cancelled or terminated, the Lessor may (but shall be under no obligation to)
relet the Facility or the applicable part thereof without notice to the Lessee,
for such term or terms and on such conditions and for such usage as the Lessor
in its sole and absolute discretion may determine.  The Lessor may collect and
receive any rents payable by reason of such reletting, and the Lessor shall not
be liable for any failure to relet the Facility or for any failure to collect
any rent due upon any such reletting.

 

(g)                                  The remedies herein provided in case of a
Lease Event of Default are in addition to, and without prejudice to, the
Lessee’s continuing obligations under Section 15(b)(ii), and shall not be deemed
to be exclusive, but shall be cumulative and shall be in addition to all other
remedies existing at law, in equity or in bankruptcy.  The Lessor may exercise
any remedy without waiving its right to exercise any other remedy hereunder or
existing at law, in equity or in bankruptcy.

 

(h)                                 No waiver by the Lessor hereunder of any
Default or Event of Default shall constitute a waiver of any other or subsequent
Default or Event of Default.  To the extent permitted by applicable law, the
Lessee waives any right it may have at any time to require the Lessor to
mitigate the Lessor’s damages upon the occurrence of a Default or Event of
Default by taking any action or exercising any remedy that may be available to
the Lessor, the exercise of remedies hereunder being at the discretion of the
Lessor.

 

Section 18.                                    Change in the Lessee’s Name or
Structure.  The Lessee shall not change its name, identity or corporate
structure (including, without limitation, by any merger, consolidation or sale
of substantially all of its assets) except to the extent permitted by
Section 26(d)(i).

 

Section 19.                                    Inspection; Right to Enter
Premises of the Lessee.  The Lessee shall permit, and cause each of its
Subsidiaries to permit, the Lessor, the Administrative Agent, any Lease
Participant or their respective authorized representatives but without any
obligation to do so) to (i) enter upon the Facility at reasonable times upon
reasonable advance notice in order to inspect the Facility (subject to
compliance with applicable safety requirements of the Lessee and applicable
Governmental Requirements) and (ii) examine, audit and make abstracts from any
of their respective books and records and to discuss the condition, compliance
with Governmental Requirements, performance of the Facility and the respective
affairs, finances and accounts of the Lessee with their respective officers and
independent accountants.  The Lessee agrees to coordinate and assist in such
visits and inspections, in each case at such reasonable times and as often as
may reasonably be desired.

 

21

--------------------------------------------------------------------------------


 

Section 20.                                    Right to Perform the Lessee’s
Covenants; The Administrative Agent.

 

(a)                                 Subject to Section 13, if the Lessee shall
fail to make any payment or perform any act required to be made or performed by
it hereunder, the Lessor, upon notice to or demand upon the Lessee but without
waiving or releasing any obligation or Default or Event of Default, may (but
shall be under no obligation to) at any time thereafter make such payment or
perform such act for the account and at the expense of the Lessee as, at the
Lessor’s sole discretion, may be necessary or appropriate therefor and, upon the
occurrence and during the continuance of a Cancellation Event or Termination
Event, may enter upon the Facility for such purpose and take all such action
thereon as, at the Lessor’s sole discretion, may be necessary or appropriate
therefor.  No such entry shall be deemed an eviction of the Lessee.  All sums so
paid by the Lessor and all costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses so incurred) shall be paid by the Lessee
to the Lessor on demand as Supplemental Rent.

 

(b)                                 In accordance with Section 10.02 of the
Investment Agreement, Lessee acknowledges and agrees that the Administrative
Agent has been appointed to undertake, on Lessor’s and, in certain cases, the
Lease Participants’ behalf, certain actions with respect to the administration
of this Lease, the other Operative Documents, and the transactions contemplated
herein and therein.  Lessee agrees to abide by the provisions of Section 10.02
of the Investment Agreement and other provisions in the Operative Documents in
respect of the Administrative Agent’s role and function in connection with the
administration of the transactions contemplated therein, including, without
limitation, the payment of Rent and other amounts owing under the Operative
Documents directly to the Administrative Agent for the account of the Lessor and
the Lease Participants, as applicable, the receipt and delivery of notices,
reports, financial statements, and the like to the Administrative Agent on the
Lessor’s and the Lease Participants’ behalf, and permitting, where applicable,
the Administrative Agent to exercise, on the Lessor’s and the Lease
Participants’ behalf, the rights and remedies afforded Lessor under the
Operative Documents.

 

Section 21.                                    Participation by Co-Lessees or
Sublessees.

 

(a)                                 Except as otherwise permitted in this
Section 21 or (with respect to the Lessor) Section 11.06(b)(i) of the Investment
Agreement, neither the Lessor nor the Lessee may assign its rights or
obligations under this Lease without the prior consent of all of the Lease
Participants.  The Lessor holds the Lien under this Lease for itself and in
trust for the Lease Participants.  The Lessor, acting on behalf of itself and
the Lease Participants, shall be entitled to exercise all of the rights,
remedies, powers and privileges herein conferred upon Lessor (including, without
limitation, in any bankruptcy proceeding), to give or withhold all consents
required to be obtained from the Lessor hereunder, to give all notices on behalf
of the Lessor including notices regarding Rent, the Final Rent Payment, and
Supplemental Rent due hereunder, to receive all payments to be made to the
Lessor hereunder and to approve any sale of the Facility pursuant to Section 15
to a Person other than the Lessee or any designee of the Lessee or for a price
less than the Termination Value; provided, however, that nothing herein shall be
deemed to be a waiver or relinquishment of the right of the Lessor to receive
Supplemental Rent for its out of pocket costs and expenses as described in
Section 3(c)(i) or to be indemnified for any matter for which Lessor is entitled
to indemnification hereunder.  Lessee acknowledges and agrees that certain of
Lessor’s and, in certain cases, the Lease Participants’ rights and duties under
this and the other Operative Documents may be enforced or performed,

 

22

--------------------------------------------------------------------------------


 

as applicable, by the Administrative Agent on behalf of the Lessor or the Lease
Participants, as further described herein and in Section 10.02 of the Investment
Agreement.

 

(b)                                 The Lessor and the Lessee may from time to
time, so long as no Cancellation Event or Termination Event shall have occurred
and be continuing, enter into documentation amending this Lease and, as
necessary, the other Operative Documents, to evidence the undertaking of a
Person (a “Co-Lessee”) to be responsible for all or certain obligations of the
Lessee and the attendant reduction in the obligations of the Lessee hereunder,
subject in every case to (i) the prior written approval of the Lessor and each
Lease Participant, each acting in its sole discretion in approving said
Co-Lessee and the documentation amending this Lease and the Operative Documents,
it being understood that any of the Lessor or the Lease Participants may for any
reason whatsoever elect not to grant such approval, in which case this Lease
shall not be amended; (ii) such documentation expressly stating that such
assignment is subject and subordinate to the terms of this Lease and the Liens
created by the Security Instruments; and (iii) the Lessee remaining primarily
liable for all obligations of the tenant of the Facility under this Lease.  Any
assignment made otherwise than as expressly permitted by this
Section 21(b) shall be null and void and of no force and effect.

 

(c)                                  Subject to the conditions set forth herein,
the Lessee may, from time to time, so long as no Default, Event of Default,
Cancellation Event or Termination Event shall have occurred and be continuing,
enter into a sublease as to the Facility and such other related documentation as
may be necessary with one or more Persons (each a “Sublessee”).  In any event,
any documentation executed by the Lessee in connection with the subletting of
the Facility (i) shall expressly state that such sublease is subject and
subordinate to the terms of this Lease and the Liens created by the Security
Instruments and (ii) shall not provide for a sublease term ending after the then
current Scheduled Lease Termination Date; provided, however, so long as there
are no more than ten (10) subleases affecting in the aggregate a maximum of
89,250 square feet of the Facility, each sublease may have a term ending after
the then current Scheduled Lease Termination Date (but in no event may any
sublease have an initial term of longer than eleven (11) years).  Any proposed
sublease which does not meet the criteria set forth in clauses (i) and
(ii) above shall be subject to the review and approval of the Lessor (but not of
the other Lease Participants) in its sole discretion.  All subleases must be on
market terms.  The Lessee will furnish promptly to the Lessor copies of all
subleases and related documentation entered into by the Lessee from time to
time.  No sublease permitted by the terms hereof will reduce in any respect the
obligations of the Lessee hereunder, it being the intent of the Lessee and the
Lessor that the Lessee be and remain directly and primarily liable as a
principal for its obligations hereunder.  Any sublease made otherwise than as
expressly permitted by this Section 21(c) shall be null and void and of no force
or effect.

 

Section 22.                                    Notices.  Except as otherwise
provided herein, all notices, requests and other communications provided for
hereunder shall be in writing (including telecopier and other readable
communication) and mailed by certified mail, return receipt requested,
telecopied or otherwise transmitted or delivered, if to the Lessee, at 2801
Highway 280 South, Birmingham, Alabama 35223, Attention: Lance Black,
Telecopier: 205-268-3642, E-mail: lance.black@protective.com; if to the Lessor,
at Wachovia Development Corporation, c/o Wells Fargo Securities, 550 South Tryon
Street, MAC D1086-051, Charlotte, North Carolina 28202, Attention: Jack
Altmeyer, Telecopier: 704-410-0233, E-mail: jack.altmeyer@wellsfargo.com or,

 

23

--------------------------------------------------------------------------------


 

as to each party, at such other address as shall be designated by such party in
a written notice to the other parties.  All such notices and communications
shall, if so mailed, telecopied or otherwise transmitted, be effective when
received, if mailed, or when the appropriate answer back or other evidence of
receipt is given, if telecopied or otherwise transmitted, respectively. Each
such notice, request or other communication shall be effective (i) if given by
telecopier, when such telecopy is transmitted to the telecopier number specified
in this Section and the confirmation is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) if given by any other means,
when delivered at the address specified in this Section; provided, that notices
to the Lessor under Section 3 shall not be effective until received.  A notice
received by the Lessor by telephone shall be effective if the Lessor believes in
good faith that it was given by an authorized representative of the Lessee and
acts pursuant thereto, notwithstanding the absence of written confirmation or
any contradictory provision thereof.  In accordance with Section 10.02 of the
Investment Agreement, Lessor and Lessee agree that notice delivered by the
Lessee to the Administrative Agent shall constitute constructive receipt thereof
by Lessor and that notice delivered by the Administrative Agent shall constitute
in all respects notice delivered by the Lessor.

 

Section 23.                                    Amendments and Waivers.  The
provisions of this Lease may from time to time be amended, modified or waived
only if such amendment, modification or waiver is in writing and consented to by
the Lessee and the Lessor (with the consent of the requisite Funding Parties and
the Administrative Agent, as required by the Investment Agreement).

 

Section 24.                                    Severability.  Any provision of
this Lease which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 25.                                    Federal Income Tax
Considerations.  It is the understanding of the parties that for income tax
purposes this transaction will be treated as a financing and the Lessee will be
treated as the owner of the Facility; and the Lessee and the Lessor agree not to
take any action inconsistent with such treatment, subject to the following
sentence.  Notwithstanding anything in this Section to the contrary, the Lessor
retains the right to assert that it is the owner of the Facility subject to this
Lease for income tax purposes in the event that there is a determination (within
the meaning of Section 1313 of the Internal Revenue Code of 1986, as amended, or
with respect to state or local income tax, a comparable determination under
state or local law) that the Lessee is not to be treated as the owner of the
Facility.

 

Section 26.                                    Other Provisions.

 

(a)                                 In order to protect the rights and remedies
of the Lessor and the Lessee both during the term of this Lease and following a
Default, an Event of Default, a Termination Event or a Cancellation Event, and
for the purposes of Federal, state and local income and taxes, ad valorem taxes,
state and local sales taxes, documentary stamp and intangible taxes and other
taxes relating to or assessable as a result of the execution, delivery or
recording of any of the Operative Documents and for purposes of commercial law
and Title 11 of the United States

 

24

--------------------------------------------------------------------------------


 

Code (or any other applicable Federal, state or local insolvency,
reorganization, moratorium, fraudulent conveyance or similar law now or
hereafter in effect for the relief of debtors), the parties hereto intend that:

 

(i)                                     this Lease be treated as evidence of and
the agreement of the Lessee for the repayment of the Secured Amount (as
hereafter defined);

 

(ii)                                  all payments of Rent, the Purchase Price
and the Termination Value be treated as payments of principal, interest and
other amounts owing with respect to the Loan (as hereafter defined),
respectively;

 

(iii)                               the Lessee should be treated as entitled to
all benefits of ownership of the Facility or any part thereof; and

 

(iv)                              this Lease be treated as (A) a mortgage (this
Lease, as so treated, is the “Mortgage”) from Lessee, as mortgagor, to the
Lessor, as mortgagee, on that part of the Facility constituting real property
and is made under those provisions of the existing laws of the State of Alabama
relating to mortgages and that the Lessee, as mortgagor and grantor, hereby
irrevocably grants, bargains, sells, conveys, assigns, transfers, mortgages and
sets over unto the Lessor, as mortgagee and grantee, for the use and benefit of
itself and in trust for the Lease Participants, Lessee’s right, title and
interest in and to any real property of any kind or character comprising the
Facility (including the Lessee’s sub-leasehold interest in the Site and all
estates, easements, and rights, and its interest in all fixtures and
Improvements) and all proceeds therefrom, to have and to hold said real property
and all parts, rights, members and appurtenance thereof to the use, benefit and
behoof of the Lessor, for the use and benefit of itself and in trust for the
Lease Participants, in fee simple forever (as to the fixtures and Improvements)
and Lessee covenants that Lessee is lawfully seized and possessed of the
aforesaid real property and has good right to convey its interest in the same,
that the same is unencumbered except for the Permitted Liens and that Lessee
does warrant and will forever defend title thereto against the claims of all
persons whomsoever; and (B) a security agreement from the Lessee, as debtor, to
the Lessor, as secured party, encumbering the Lessee’s right, title and interest
in the Facility, including the Lessee’s subleasehold and leasehold interest, and
all personal property comprising the Facility, and that the Lessee, as debtor,
hereby grants to the Lessor, for the use and benefit of the Lessor and in trust
for the Lease Participants, as beneficiaries, as secured parties (collectively,
the “Secured Party”) a first and prior Lien on and security interest in the
equipment and any and all other personal property of any kind or character and
fixtures comprising the Facility (including all Related Contracts, excluding
“Excluded Equipment,” as defined in Section 6 hereof), and all proceeds
therefrom, in each case being effective as of the date of this Lease.  In such
event, the Lessor shall have all of the rights, powers and remedies of a
mortgagee and a secured party available under applicable law, including, without
limitation, judicial or nonjudicial foreclosure or power of sale, as and to the
extent available under applicable law.

 

(b)                                 The amounts secured by this Mortgage shall
be as follows (collectively, the “Secured Amount”):

 

(i)                                     the collective amount of the aggregate
Unrecovered Lessor Investments and unpaid Yield, plus any other amounts owing to
the Lessor or the Lease

 

25

--------------------------------------------------------------------------------

 

Participants under the Operative Documents (including, without limitation,
Supplemental Rent, the Final Rent Payment, and all indemnification amounts);

 

(ii)                                  the portion of the Facility Cost funded by
the Lessor representing an aggregate indebtedness in the amount of
$75,000,000.00 (the “Loan”);

 

(iii)                               all future advances of the Loan (if any)
which may be made after the date hereof to the same extent as if such future
advances were made on the date of the execution of this Mortgage, although there
may be no advance made on the date of the execution of this Mortgage, and
although there may be no indebtedness outstanding under the Loan or under any
other indebtedness of Lessee to Lessor at the time this Mortgage is executed or
at the time any advance is made under the Loan or under any other indebtedness
of Lessee to Lessor.  The parties hereby acknowledge and intend that all
advances under the Loan, including future advances (if any) whenever hereafter
made, shall be secured by this Mortgage and, to the extent allowed by law, have
priority from the time this Mortgage is recorded; and

 

(iv)                              any and all additional advances made by the
Lessor or the Secured Party to protect or preserve the Collateral (as
hereinafter defined) or the lien hereof on the Collateral, or for taxes,
assessments or insurance premiums as hereinafter provided (whether or not the
original Lessee remains the owner of the Collateral at the time of such
advances).

 

(c)                                  The filing of this Lease shall be deemed to
constitute the filing of a mortgage and the filing of any financing statement in
connection with this Lease shall be deemed to constitute the filing of a
financing statement to perfect the mortgage lien and security interests in the
Facility as aforesaid and to secure the payment of the Secured Amount.  If this
transaction is treated as a financing, the obligation arising hereunder shall be
with full recourse to the Lessee and shall not be treated as recourse only to
the Facility.  To the fullest extent permitted by applicable law, the Lessor and
the Lessee intend that the Facility (other than the real property constituting
the Site) be and remain at all times personal property regardless of the manner
or extent to which any of the Facility (other than the real property
constituting the Site) may be attached or affixed to any real property.  Except
as required by applicable law, the Lessee shall not under any circumstances take
any action or make any filing or recording which would cause the Facility (other
than the real property constituting the Site) to be deemed to be real property
or permit any Person to obtain any interest in the Facility (other than the real
property constituting the Site) as a result of the Facility (other than the real
property constituting the Site) being deemed to be in whole or in part real
property.

 

(d)                                 In order to preserve the security interest
provided for herein, each of the Lessor and the Lessee agrees to abide by the
following provisions with regard to the Facility (for purposes of this Section,
hereinafter referred to as “Collateral”):

 

(i)                                     Change in Location of Collateral or the
Lessee.  The Lessee will (A) notify the Secured Party on or before the date of
any change in (1) the location of the Collateral, (2) the location of Lessee’s
chief executive office or address, (3) the name of the Lessee, or (4) the
corporate structure of the Lessee, and (B) on or before the date of any such
change, prepare and file new or amended financing statements as necessary so
that the Secured

 

26

--------------------------------------------------------------------------------


 

Party shall continue to have a first and prior perfected Lien (subject only to
Permitted Liens) in the Collateral after any such change.

 

(ii)                                  Sale, Disposition or Encumbrance of
Collateral.  Except as set forth herein and for Permitted Liens, as permitted by
any of the Operative Documents or with the Secured Party’s prior written
consent, the Lessee will not in any way encumber any of the Collateral (or
permit or suffer any of the Collateral to be encumbered) or sell, assign, lend,
rent, lease or otherwise dispose of or transfer any of the Collateral to or in
favor of any Person other than the Secured Party.

 

(iii)                               Proceeds of Collateral.  Except as permitted
by any of the Operative Documents, the Lessee will deliver to the Secured Party
promptly upon receipt all proceeds delivered to the Lessee from the sale or
disposition of any Collateral.  This Section shall not be construed to permit
sales or dispositions of the Collateral except as may be elsewhere expressly
permitted by this Lease or the other Operative Documents.

 

(iv)                              Further Assurances.  Upon the request of the
Secured Party, Lessee shall (at Lessee’s expense) execute and deliver all such
mortgages, deeds of trust, deeds to secure debts, assignments, certificates,
financing statements or other documents and give further assurances and do all
other acts and things as the Secured Party may reasonably request to perfect the
Secured Party’s interest in the Collateral or to protect, enforce or otherwise
effect the Secured Party’s rights and remedies hereunder, all in form and
substance satisfactory to the Secured Party.

 

(v)                                 Collateral Attached to Other Property.  In
the event that any of the Collateral is removed from the Facility and is to be
attached or affixed to any real property, the Lessee hereby agrees that a
financing statement which is a fixture filing may be filed for record in any
appropriate real estate records.  If the Lessee is not the record owner of such
real property, it will provide the Secured Party with any additional security
documents or financing statements necessary for the perfection of the Secured
Party’s Lien in the Collateral, as requested by the Secured Party.

 

(vi)                              Secured Amount.  Should the Secured Amount be
paid according to the tenor and effect thereof when the same becomes due and
payable hereunder, and should Lessee perform all covenants contained in the
Operative Documents in a timely manner, then this Mortgage shall be cancelled
and surrendered.

 

(vii)                           Lease.  The Lease will not be amended,
supplemented or modified without the written consent of the Secured Party.  All
payments under the Lease shall be made only to such account as specified by the
Secured Party.

 

Section 27.                                    Receiver and Mortgage Remedies. 
If an Event of Default (other than a Limited Recourse Event of Default) shall
have occurred and be continuing, the Lessor (acting, in accordance with
Section 9.02(a) of the Investment Agreement, of its own accord or at the
direction of the Majority Funding Parties (subject to the provisions of
Section 9.02(d) of the Investment Agreement)), may exercise any one or more of
the remedies set forth below (all or any of which may be undertaken by the
Administrative Agent at the request or direction of the

 

27

--------------------------------------------------------------------------------


 

Lessor or the Lease Participants and in the name of or on behalf of the Lessor
and the Lease Participants, as applicable):

 

(a)                                 the Lessor may demand, and upon such demand,
the Lessee shall forthwith surrender to the Lessor, the actual possession of the
Collateral and if, and to the extent, permitted by applicable law and the
Operative Documents, the Lessor itself, or by such officers or agents as it may
appoint, may enter and take possession of all the Collateral without the
appointment of a receiver, or an application therefor, and may exclude the
Lessee and its agents and employees wholly therefrom, and may have joint access
with the Lessee to the books, papers and accounts of the Lessee pertaining to
the Collateral.  If the Lessee shall for any reason fail to surrender or deliver
the Collateral or any part thereof after such demand by the Lessor, the Lessor
may obtain a judgment or decree conferring upon the Lessor the right to
immediate possession or requiring the Lessee to deliver immediate possession of
the Collateral to the Lessor, to the entry of which judgment or decree the
Lessee hereby specifically consents.  Upon every such entering upon or taking of
possession, the Lessor may hold, store, use, operate, manage and control the
Collateral and conduct the business thereof, and, from time to time (i) make all
necessary and proper maintenance, repairs, renewals, replacements, additions,
betterments and improvements thereto and thereon and purchase or otherwise
acquire additional fixtures, personalty and other property; (ii) insure or keep
the Collateral insured; (iii) manage and operate the Collateral and exercise all
the rights and powers of the Lessee to the same extent as the Lessee could in
its own name or otherwise with respect to the same; and (iv) enter into any and
all agreements with respect to the exercise by others of any of the powers
herein granted the Lessor, all as the Lessor from time to time may determine to
be in its best interest. The Lessor may collect and receive all the rents,
issues, profits and revenues from the Collateral, including those past due as
well as those accruing thereafter, and, after deducting (A) all expenses of
taking, holding, managing and operating the Collateral (including compensation
for the services of all persons employed for such purposes); (B) the cost of all
such maintenance, repairs, renewals, replacements, additions, betterments,
improvements, purchases and acquisitions; (C) the cost of such insurance;
(D) such taxes, assessments and other similar charges as the Lessor may at its
option pay; (E) other proper charges upon the Collateral or any part thereof;
and (F) the reasonable compensation, expenses and disbursements of the attorneys
and agents of the Lessor, the Lessor shall apply the remainder of the monies and
proceeds so received by the Lessor in accordance with the terms of this Lease. 
Anything in Sections 26 and 27 to the contrary notwithstanding, the Lessor shall
not be obligated to discharge or perform the duties of a landlord to any tenant
or incur any liability as a result of the exercise by the Lessor of its rights
under this Mortgage, and the Lessor shall be liable to account only for the
rents, income, issues, profits and revenues actually received by the Lessor. 
Whenever all that is due upon such interest, deposits and principal installments
and under any of the terms, covenants, conditions and agreements of this
Mortgage, shall have been paid and all Events of Default made good, the Lessor
shall surrender possession of the Collateral to the Lessee, its successors or
assigns. The same right of taking possession, however, shall exist if any
subsequent Event of Default (other than a Limited Recourse Event of Default)
shall occur and be continuing.  In connection with any action taken by the
Lessor pursuant to this Section 27, the Lessor shall not be liable for any loss
sustained by the Lessee resulting from any act or omission of the Lessor in
administering, managing, operating or controlling the Collateral, including a
loss arising from the ordinary negligence of the Lessor, unless such loss is
caused by its own gross negligence, willful misconduct or bad faith, or the
gross negligence, willful misconduct or bad faith of its officers,

 

28

--------------------------------------------------------------------------------


 

directors, employees, agents or contractors, nor shall the Lessor be obligated
to perform or discharge any obligation, duty or liability of the Lessee.  The
Lessee hereby assents to, ratifies and confirms any and all actions of the
Lessor with respect to the Collateral taken under Section 26 or Section 27.

 

(b)                                 The Lessor, upon application to a court of
competent jurisdiction, shall be entitled as a matter of strict right without
notice and without regard to the occupancy or value of any security for the
Secured Amount secured hereby or the solvency of any party bound for its
payment, to the appointment of a receiver to take possession of and to operate
the portion of the Facility constituting real property (the “Real Property”) and
to collect and apply the rents, issues, profits and revenues thereof. The
receiver shall have all of the rights and powers permitted under the laws of the
State of Alabama.  Lessee will pay to Lessor upon demand all expenses, including
receiver’s fees, attorney’s fees, costs and agent’s compensation, incurred
pursuant to the provisions of Section 26 or Section 27; and all such expenses
shall be secured hereby.  Lessee agrees to the full extent permitted by law,
that in case of an Event of Default on the part of Lessee, neither Lessee nor
anyone claiming through or under it shall or will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension, homestead, exemption
or redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure hereunder, or the absolute sale of the interests of
Lessee in the Real Property, or the final and absolute putting into possession
thereof, immediately after such sale, of the purchasers thereat, and Lessee, for
itself and all who may at any time claim through or under it, hereby waives to
the full extent that it may lawfully so do, the benefit of all such laws, and
any and all right to have the assets comprised in the security intended to be
created hereby marshalled upon any foreclosure of the lien hereof.

 

(c)                                  Lessor shall have the option (in addition
to and in furtherance of Lessor’s rights under Sections 26 and 27), to proceed
with foreclosure in any manner permitted by the laws of the State of Alabama,
including judicial foreclosure through the courts or by foreclosure under the
power of sale as provided in this Mortgage with or without declaring the whole
Secured Amount secured hereby due.

 

(d)                                 Lessor shall be authorized, at its option,
whether or not possession of the Real Property is taken, after giving notice by
publication once a week for three consecutive weeks of the time, place and terms
of each such sale (including a description of the Real Property or part thereof
to be sold), by publication in a newspaper published in any county wherein the
Real Property or any part thereof is located, to sell the Real Property (or such
part or parts thereof as Lessor may from time to time elect to sell) in front of
such county’s courthouse door, at public outcry, to the highest bidder for cash,
such sale or sales to be held between the hours of 11:00 a.m. and 4:00 p.m.
unless otherwise provided by law.  Lessor, its successors and assigns, may bid
at any sale or sales had under the terms hereof and may purchase the Real
Property or any such part thereof, if the highest bidder therefor.  The
purchaser at any such sale or sales shall be under no obligation to see to the
proper application of the purchase money.  At any foreclosure sale, any part or
all of the Real Property, real, personal or mixed, may be offered for sale in
parcels or en masse for one total price, the proceeds of any such sale en masse
to be accounted for in one account without distinction between the items
included therein or without assigning to them any proportion of such proceeds,
Lessee hereby waiving the application of any doctrine of marshalling or like
proceeding.  In case Lessor, in the exercise of the power of sale

 

29

--------------------------------------------------------------------------------


 

herein given, elects to sell the Real Property in parts or parcels, sales
thereof may be held from time to time, and the power of sale granted herein
shall not be fully exercised until all of the Real Property not previously sold
shall have been sold or all the Secured Amount secured hereby shall have been
paid in full.

 

(e)                                  Lessee hereby authorizes and empowers
Lessor or the auctioneer at any foreclosure sale had hereunder, for and in the
name of Lessee, to execute and deliver to the purchaser or purchasers of any of
the Real Property sold at foreclosure good and sufficient deeds of conveyance or
bills of sale thereto.

 

(f)                                   Lessor, in lieu of or in addition to
exercising the power of sale hereinabove given, may proceed by suit to foreclose
its lien on, security interest in, and assignment of, the Real Property, subject
to the limitations, if any, set out herein, in the Investment Agreement, or in
any other Operative Documents to sue Lessee for damages on account of or arising
out of said Event of Default or breach, or for specific performance of any
provision contained herein, or to enforce any other appropriate legal or
equitable right or remedy.

 

(g)                                  The Lessor may, in addition to and not in
abrogation of the rights covered under Sections 26 and 27, (i) exercise all
rights, powers and remedies of the Lessee under this Lease and the Related
Contracts, and the Lessee and any other party to any of the Related Contracts
hereby is authorized and directed to render performance to and act upon the
instructions of the Lessor, (ii) with respect to any personal property
constituting part of the Collateral, exercise all rights, powers and remedies of
a secured party under the Uniform Commercial Code as adopted in Alabama, and
(iii) either with or without entry or taking possession as herein provided or
otherwise, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (A) to enforce payment and performance of the
Secured Amount or the performance of any term, covenant, condition or agreement
of this Lease or any other right and (B) to pursue any other remedy available to
it, all as the Lessor at its sole discretion shall elect.

 

(h)                                 The proceeds of any sale or other exercise
of rights or remedies pursuant to this Section 27 shall be paid over to the
Administrative Agent, on Lessor’s and the Lease Participants’ behalf, and
applied in accordance with Section 3.05(c) of the Investment Agreement.

 

(i)                                     In the event of any such foreclosure
sale, Lessee shall be deemed a tenant holding over and shall forthwith deliver
possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.

 

(j)                                    The Lessee agrees to the full extent
permitted by law, that in case of the occurrence of an Event of Default, neither
the Lessee nor anyone claiming through or under it shall or will set up, claim
or seek to take advantage of any appraisement, valuation, stay, extension,
homestead, exemption or redemption laws now or hereafter in force, in order to
prevent or hinder the enforcement or foreclosure of this Mortgage, or the
absolute sale of the Collateral or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereat, and
the Lessee, for itself and all who may at any time claim through or under it,
hereby waives to the full extent that it may lawfully so do, the benefit of all
such laws,

 

30

--------------------------------------------------------------------------------


 

and any and all right to have the assets comprised in the security intended to
be created hereby marshalled upon any foreclosure of the lien hereof.

 

(k)                                 The Lessee hereby waives and renounces to
the full extent permitted by law all homestead and exemption rights provided for
by the Constitution and the laws of the United States and of any state, in and
to the Collateral as against the collection of the Secured Amount, or any part
hereof.

 

(l)                                     The Lessor, at its option, is authorized
to foreclose this Mortgage in equity, subject to the rights of any tenants of
the Collateral, and the failure to make any such tenants parties to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted to be by Lessee, a defense to any proceedings instituted by the Lessor
to collect the Secured Amount.

 

(m)                             In case the Lessor shall have proceeded to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise or in the event the Lessor commences advertising of the intended
exercise of the sale under power provided hereunder, and such proceeding or
advertisement shall have been withdrawn, discontinued or abandoned for any
reason, or shall have been determined adversely to the Lessor, then in every
such case (i) the Lessee and the Lessor shall be restored to their former
positions and rights, (ii) all rights, powers and remedies of the Lessor shall
continue as if no such proceeding had been taken, including those with respect
to each and every Event of Default declared or occurring prior or subsequent to
such withdrawal, discontinuance or abandonment and (iii) neither this Mortgage,
nor the Secured Amount, nor any other instrument concerned therewith, shall be
or shall be deemed to have been reinstated or otherwise affected by such
withdrawal, discontinuance or abandonment; and the Lessee hereby expressly
waives the benefit of any statute or rule of law now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the above.

 

(n)                                 No right, power or remedy conferred upon or
reserved to the Lessor by this Mortgage is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.

 

(o)                                 If the Lessor (i) grants forbearance or an
extension of time for the payment of any sums secured hereby; (ii) takes other
or additional security for the payment of any sums secured hereby; (iii) waives
or does not exercise any right granted herein or in the Operative Documents;
(iv) releases any part of the Collateral from the lien of this Mortgage or
otherwise changes any of the terms, covenants, conditions or agreements of this
Mortgage or any other Operative Document; (v) consents to the filing of any map,
plat or replat affecting the Collateral; (vi) consents to the granting of any
easement or other right affecting the Collateral; or (vii) makes or consents to
any agreement subordinating the lien hereof, any such act or omission shall not
release, discharge, modify, change or affect the original liability under this
Mortgage or any other of the Operative Documents or any other obligation of the
Lessee or any subsequent purchaser of the Collateral or any part thereof, or any
maker, co-signer, endorser, surety or guarantor; nor shall any such act or
omission preclude the Lessor from exercising any right,

 

31

--------------------------------------------------------------------------------


 

power or privilege herein granted or intended to be granted in the event of any
default then made or of any subsequent default; nor, except as otherwise
expressly provided in an instrument or instruments executed by the Lessor, shall
the lien of this Mortgage be altered thereby. In the event of the sale or
transfer by operation of law or otherwise of all or any part of the Collateral,
the Lessor, without notice, is hereby authorized and empowered to deal with any
such vendee or transferee with reference to the Collateral or the Secured Amount
secured hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

 

(p)                                 The Lessor shall have power (i) to institute
and maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Collateral by any acts which may be unlawful or any violation
of this Mortgage, (ii) to preserve or protect its interest in the Collateral and
in the rents, issues, profits and revenues arising therefrom, and (iii) to
restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of or compliance with such enactment, rule or order
would impair the security hereunder or be prejudicial to the interest of the
Lessor.

 

(q)                                 In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting the Lessee, its creditors or its property, the Lessor, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
the  Lessor allowed in such proceedings for the entire amount due and payable by
the Lessee under this Mortgage at the date of the institution of such
proceedings and for any additional amount which may become due and payable by
the Lessee hereunder after such date.

 

Section 28.                                    Miscellaneous.

 

(a)                                 ENTIRE AGREEMENT.  THIS LEASE AND THE OTHER
OPERATIVE DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
LESSEE AND THE LESSOR AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS
BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF.  THIS WRITTEN LEASE
AND THE OTHER OPERATIVE DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

(b)                                 Interpretation.  Captions  and  section 
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

(c)                                  GOVERNING LAW; SUBMISSION TO JURISDICTION. 
THIS LEASE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO RELATING TO THE
FACILITY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE

 

32

--------------------------------------------------------------------------------


 

NEW YORK GENERAL OBLIGATIONS LAW (OR ANY SIMILAR SUCCESSOR PROVISION THERETO)
BUT EXCLUDING ALL OTHER CONFLICT-OF-LAWS RULES; EXCEPT THAT, TO THE EXTENT
REQUIRED BY THE LAWS OF THE STATE IN WHICH THE FACILITY IS LOCATED, THE LAWS OF
THE STATE OF ALABAMA SHALL GOVERN (I) THE CREATION AND EXISTENCE OF THIS LEASE,
(II) SECTIONS 26 AND 27 OF THIS LEASE, AND (III) THE ENFORCEMENT OF THE RIGHTS
OF LESSOR TO REPOSSESS THE FACILITY FROM LESSEE AFTER THE EARLIER OF THE
TERMINATION OF THIS LEASE OR THE TERMINATION OF LESSEE’S RIGHT TO POSSESSION OF
THE FACILITY.

 

(d)                                 No Third Party Beneficiaries.  Nothing in
this Lease, express or implied, shall give to any Person, other than the parties
hereto and the Lease Participants and their respective successors and permitted
assigns, any benefit or any legal or equitable right, remedy or claim under this
Lease including, without limitation, under any provision of this Lease regarding
the priority or application of any amounts payable hereunder.

 

(e)                                  Counterparts.  This Lease may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Agreement
by signing any such counterpart.

 

(f)                                   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS
UNDER THIS LEASE OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
LEASE, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

(g)                                  Invalidity.  In the event that any one or
more of the provisions contained in this Lease shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of the Lease.

 

(h)                                 Usury.  Notwithstanding anything to the
contrary contained in this Lease or any of the Operative Documents, the amounts
which the Lessee is obliged to pay pursuant to this Lease and the other
Operative Documents, and the amounts which the Lessor and the Lease Participants
are entitled to receive pursuant to this Lease and the other Operative
Documents, are subject to the limitations set forth in Section 11.15 of the
Investment Agreement.

 

(i)                                     Time is of the Essence.  Time is of the
essence in connection with the payment of Rent and all other amounts payable
hereunder and the performance of the Lessee’s other obligations hereunder.

 

(j)                                    Lessor Recourse.  No recourse shall be
had against the Lessor or the Administrative Agent or their successors and
assigns and their directors, officers, shareholders, employees or agents for any
claim based on any failure by the Lessor or the Administrative

 

33

--------------------------------------------------------------------------------


 

Agent in the performance or observance of any of the agreements, covenants or
provisions contained in this Lease or any other Operative Documents; and in the
event of any such failure, recourse shall be had solely against the rights and
interests of the Lessor in the Facility; provided, that the foregoing shall not
relieve (i) any such director, officer or employee of personal liability for his
or her fraud or intentional misconduct or (ii) Lessee from its obligation not to
create or permit the existence of “Lessor Liens,” as defined in
Section 16(a)(i) hereof.

 

(k)                                 Amendment and Restatement.  This Lease
constitutes an amendment and restatement of the Original Lease Agreement and
does not constitute any new estate or leasehold interest in the Facility in
favor of Lessee, but rather an amendment and restatement of the terms and
conditions of Lessee’s continuing leasehold interest under the Original Lease
Agreement.

 

[Signatures on following pages.]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed by their
respective officers thereunto duly authorized as of the date first above
written.

 

 

LESSEE:

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY, a Tennessee corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Mailing Address:

 

 

 

Protective Life Insurance Company

 

2801 Highway 280 South

 

Birmingham, Alabama 35223

 

Attention: Lance Black

 

Telecopier: 205-268-3642

 

E-mail: lance.black@protective.com

 

 

 

STATE OF

 

§

 

 

§

COUNTY OF

 

§

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                                             , whose name as
                                                   of PROTECTIVE LIFE INSURANCE
COMPANY, a Tennessee corporation, is signed to the foregoing instrument, and who
is known to me, acknowledged before me on this day that, being informed of the
contents of this instrument,            as such
                                                   and with full authority,
executed the same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal, this            day of December, 2013.

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

Signature Page – Second Amended and Restated Lease Agreement

 

--------------------------------------------------------------------------------


 

 

LESSOR:

 

 

 

WACHOVIA DEVELOPMENT CORPORATION, a North Carolina corporation

 

 

 

 

 

By:

 

 

Name: Weston R. Garrett

 

Title: Managing Director

 

 

 

Mailing Address:

 

 

 

Wachovia Development Corporation

 

c/o Wells Fargo Securities

 

550 South Tryon Street

 

MAC D1086-051

 

Charlotte, North Carolina 28202

 

Attention: Jack Altmeyer

 

Telecopier: 704-410-0233

 

E-mail: jack.altmeyer@wellsfargo.com

 

 

 

STATE OF

 

§

 

 

§

COUNTY OF

 

§

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Weston R. Garrett, whose name as Managing Director of WACHOVIA
DEVELOPMENT CORPORATION, a North Carolina corporation, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of this instrument, he as such Managing
Director and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

Given under my hand and official seal, this            day of December, 2013.

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

Signature Page – Second Amended and Restated Lease Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ANNEX PARCEL

 

Acreage situated in the SW 1/4 of the SE 1/4 and the SE 1/4 of the SW 1/4 of
Section 8, Township 18 South, Range 2 West and the NW 1/4 of the NE 1/4 of
Section 17, Township 18 South, Range 2 West, Jefferson County, Alabama, being
more particularly described as follows:

 

Commence at the Northwesterly corner of Lot 10-A, Parkway Subdivision, as
recorded in Map Book 88, Page 38 in the office of the Judge of Probate of
Jefferson County, Alabama, said point lying on the Southwesterly Right-of-Way
line of Cahaba Road (Old U.S. Highway No. 280), said point also lying on the
East line of the SW 1/4 of the SE 1/4 of Section 8, Township 18 South, Range 2
West; thence run in a Southerly direction along the Westerly line of said Lot
10-A and the East line of said 1/4-1/4 section a distance of 291.49 feet to a
point; thence 55º35’25” to the right in a Southwesterly direction a distance of
328.53 feet to a point; thence 87º34’08” to the right in a Northwesterly
direction a distance of 2.20 feet to a point; thence 52º23’58” to the left in a
Westerly direction a distance of 482.90 feet to a point; thence 83º11’36” to the
left in a Southwesterly direction a distance of 16.97 feet to a point; thence
83º16’34” to the right in a Westerly direction a distance of 65.00 feet to a
point; thence 90º00’44” to the left in a Southerly direction a distance of 20.26
feet to a point; thence 31º54’03” to the right in a Southwesterly direction a
distance of 67.66 feet to a point; thence 90º00’ to the right in a Northwesterly
direction a distance of 122.74 feet to the POINT OF BEGINNING of the parcel
herein described, said point lying on the face of the newly constructed Building
Annex No. 3; thence 2º18’03” to the right in a Northwesterly direction along the
face of said building a distance of 39.90 feet to a point; thence 90º00’ to the
right in a Northeasterly direction along the face of said building a distance of
5.33 feet to a point; thence 90º00’ to the left in a Northwesterly direction
along the face of said building a distance of 254.97 feet to a point; thence
90º00’ to the right in a Northeasterly direction along the face of said building
a distance of 21.25 feet to a point on the face of an existing Parking Deck;
thence 90º00’ to the left in a Northwesterly direction along the face of said
parking deck a distance of 120.80 feet to a point on the face of existing
Building 1; thence 90º00’ to the left in a Southwesterly direction along the
face of said building a distance of 19.09 feet to a point; thence 90º00’ to the
right in a Northwesterly direction along the face of said building a distance of
10.89 feet to a point; thence 90º00’ to the left in a Southwesterly direction
along the face of said building and along the face of the newly constructed
Building Annex No. 3 a distance of 57.38 feet to a point; thence 90º00’ to the
left in a Southeasterly direction along the face of said Building Annex No. 3 a
distance of 64.38 feet to a point; thence 90º00’ to the right in a Southwesterly
direction along the face of said building a distance of 73.55 feet to a point;
thence 90º00’ to the left in a Southeasterly direction along the face of said
building a distance of 2.54 feet to a point; thence 90º00’ to the right in a
Southwesterly direction a distance of 6.00 feet to a point; thence 90º00’ to the
left in a Southeasterly direction a distance of 27.45 feet to a point; thence
90º00’ to the left in a Northeasterly direction a distance of 6.00 feet to a
point on the face of the newly constructed Building Annex No. 3; thence 90º00’
to the right in a Southeasterly direction along the face of said building a
distance of 281.48 feet to a point; thence 90º00’ to the right in a
Southwesterly direction a distance of 4.30 feet to a point; thence 90º00’ to the
left in a Southeasterly direction a distance of 9.17 feet to a point; thence
90º00’ to the left in a Northeasterly direction a distance of 4.30 feet to a
point on the face of the newly constructed Building Annex No. 3; thence 90º00’
to the right in a Southeasterly direction along the face of said building a
distance of 1.67 feet to a point; thence 90º00’ to the left in a Northeasterly

 

Exhibit A-1

--------------------------------------------------------------------------------


 

direction along the face of said building a distance of 27.92 feet to a point;
thence 90º00’ to the right in a Southeasterly direction along the face of said
building a distance of 39.87 feet to a point; thence 90º00’ to the left in a
Northeasterly direction along the face of said building a distance of 95.52 feet
to the Point of Beginning.

 

Containing 51,664 square feet or 1.186 acres.

 

TOGETHER WITH, a non exclusive easement for pedestrian and vehicular ingress and
egress to, upon, over and across the Protective Road, Protective Driveway and
Orchid Driveway (as the same are described in the certain Reciprocal Easement
Agreement by and between Orchid, L.L.C. and Protective Life Insurance Company
dated as of January 19, 1996, and recorded as Instrument #9601/6971 in the
Probate Office of Jefferson County, Alabama, as amended and restated by Amended
and Restated Reciprocal Easement Agreement dated as of March 16, 2004, and
recorded as Instrument #200405/9866, in said Probate Office),  as the same may
be modified or relocated.

 

TOGETHER WITH, (a) a non-exclusive easement for the purpose of pedestrian and
vehicular ingress and egress to, on, over and across the Common Driveway; (b) an
easement along the Common Access Driveway for the drainage of storm water; and,
(c) an easement along the Common Access Driveway and over the Company Tract for
installing, operating, and maintaining utility facilities (as the same are
described in that certain Reciprocal Easement Agreement by and between
Protective Life Insurance Company and Wachovia Capital Investments, Inc. dated
as of the 1st day of February, 2000, and recorded as Instrument #200004/0950, in
the Probate Office of Jefferson County, Alabama, as amended by First Amendment
to Reciprocal Easement Agreement dated as of September 1, 2004 and recorded as
Instrument #200413/6654, in said Probate Office).

 

PARKING DECK PARCEL

 

Acreage situated in the SW 1/4 of the SE 1/4 of Section 8, Township 18 South,
Range 2 West, Jefferson County, Alabama, being more particularly described as
follows:

 

Commence at the Northwesterly corner of Lot 10-A, Parkway Subdivision, as
recorded in Map Book 88, Page 38 in the office of the Judge of Probate of
Jefferson County, Alabama, said point lying on the Southwesterly Right-of-Way
line of Cahaba Road (Old U.S. Highway No. 280), said point also lying on the
East line of the SW 1/4 of the SE 1/4 of Section 8, Township 18 South, Range 2
West; thence run in a Southerly direction along the Westerly line of said Lot
10-A and the East line of said 1/4-1/4 section a distance of 291.49 feet to a
point; thence 55º35’25” to the right in a Southwesterly direction a distance of
328.53 feet to a point; thence 87º34’08” to the right in a Northwesterly
direction a distance of 2.20 feet to a point; thence 52º23’58” to the left in a
Westerly direction a distance of 310.55 feet to a point; thence 90º00’ to the
right in a Northerly direction a distance of 111.28 feet to a point on the face
of the newly constructed parking deck, said point being the POINT OF BEGINNING
of the parcel herein described; thence 34º26’54’ to the right in a Northeasterly
direction along the face of said parking deck a distance of 200.87 feet to a
point; thence 90º00’ to the left in a Northwesterly direction along the face of
said parking deck a distance of 3.99 feet to a point; thence 90º00’ to the right
in a Northeasterly direction along the face of said parking deck a distance of
13.22 feet to a point;

 

Exhibit A-2

--------------------------------------------------------------------------------


 

thence 90º00’ to the left in a Northwesterly direction along the face of said
parking deck a distance of 12.98 feet to a point; thence 90º00’ to the right in
a Northeasterly direction along the face of said parking deck a distance of 4.00
feet to a point; thence 90º00’ to the left in a Northwesterly direction along
the face of said parking deck a distance of 274.49 feet to a point; thence
90º00’ to the left in a Southwesterly direction along the face of said parking
deck a distance of 4.06 feet to a point; thence 90º00’ to the right in a
Northwesterly direction along the face of said parking deck a distance of 13.00
feet to a point; thence 90º00’ to the left in a Southwesterly direction along
the face of said parking deck a distance of 13.02 feet to a point; thence 90º00’
to the right in a Northwesterly direction along the face of said parking deck a
distance of 3.89 feet to a point; thence 90º00’ to the left in a Southwesterly
direction along the face of said parking deck a distance of 200.93 feet to a
point; thence 90º00’ to the left in a Southeasterly direction along the face of
said parking deck a distance of 3.91 feet to a point; thence 90º00’ to the right
in a Southwesterly direction along the face of said parking deck and its
extension a distance of 16.06 feet to a point along the roof overhang line of
the newly constructed pedestrian bridge; thence 90º00’ to the right in a
Northwesterly direction along said roof overhang line a distance of 95.00 feet
to a point on the face of the existing parking deck; thence 90º00’ to the left
in a Southwesterly direction along the face of the existing parking deck a
distance of 15.94 feet to a point along the roof overhang line of the newly
constructed pedestrian bridge; thence 90º00’ to the left in a Southeasterly
direction along said roof overhang line a distance of 107.90 feet to a point on
the face of the newly constructed parking deck; thence 90º00’ to the right in a
Southwesterly direction along the face of said parking deck a distance of 6.79
feet to a point; thence 90º00’ to the left in a Southeasterly direction along
the face of said parking deck a distance of 28.64 feet to a point; thence 90º00’
to the left in a Northeasterly direction along the face of said parking deck a
distance of 21.62 feet to a point; thence 90º00’ to the right in a Southeasterly
direction along the face of said parking deck a distance of 245.90 feet to a
point; thence 90º00’ to the left in a Northeasterly direction along the face of
said parking deck a distance of 3.90 feet to a point; thence 90º00’ to the right
in a Southeasterly direction along the face of said parking deck a distance of
13.02 feet to a point; thence 90º00’ to the left in a Northeasterly direction
along the face of said parking deck a distance of 13.19 feet to a point; thence
90º00’ to the right in a Southeasterly direction along the face of said parking
deck a distance of 3.98 feet to the Point of Beginning.

 

Containing 74,417 square feet or 1.708 acres.

 

TOGETHER WITH, a non exclusive easement for pedestrian and vehicular ingress and
egress to, upon, over and across the Protective Road, Protective Driveway and
Orchid Driveway (as the same are described in the certain Reciprocal Easement
Agreement by and between Orchid, L.L.C. and Protective Life Insurance Company
dated as of January 19, 1996, and recorded as Instrument #9601/6971 in the
Probate Office of Jefferson County, Alabama, as amended and restated by Amended
and Restated Reciprocal Easement Agreement dated as of March 16, 2004, and
recorded as Instrument #200405/9866, in said Probate Office),  as the same may
be modified or relocated.

 

TOGETHER WITH, (a) a non-exclusive easement for the purpose of pedestrian and
vehicular ingress and egress to, on, over and across the Common Driveway; (b) an
easement along the Common Access Driveway for the drainage of storm water; and,
(c) an easement along the Common Access Driveway and over the Company Tract for
installing, operating, and

 

Exhibit A-3

--------------------------------------------------------------------------------


 

maintaining utility facilities (as the same are described in that certain
Reciprocal Easement Agreement by and between Protective Life Insurance Company
and Wachovia Capital Investments, Inc. dated as of the 1st day of February,
2000, and recorded as Instrument #200004/0950, in the Probate Office of
Jefferson County, Alabama, as amended by First Amendment to Reciprocal Easement
Agreement dated as of September 1, 2004 and recorded as Instrument #200413/6654,
in said Probate Office).

 

Exhibit A-4

--------------------------------------------------------------------------------


 

SCHEDULE 14

INSURANCE REQUIREMENTS

 

The Lessee will provide, or cause to be provided, insurance in accordance with
the terms of this Schedule, which insurance shall be placed and maintained with
Permitted Insurers.  As to each of the building annex and parking deck portions
of the Facility, until the issuance of a certificate of occupancy as to such
portion, such insurance may be provided through the general contractor’s
builder’s risk and liability coverage.

 

1.                                      Insurance Coverages and Limits

 

At all times subsequent to the Lease Commencement Date, the Lessee shall
provide, or cause to be provided, the following property and liability coverages
with respect to the Facility (may include deductible amounts for the account of
the Lessee or its Affiliates, as the case may be, not to exceed $25,000 in the
aggregate for all such coverages):

 

(a)                                 all-risk property coverage, with limits of
coverage at least equal to the replacement cost (which limits shall be not less
than $70,000,000 for the Facility), which insurance coverage may, at the
Lessee’s option, be included under any “blanket” policy maintained by the Lessee
so long as such “blanket” policy provides for all-risk property coverage with
respect to the Facility and any other Property covered thereby, with limits of
coverage at least equal to the aggregate replacement cost of the Facility
(provided, however, that such insurance, in either case, shall provide for
replacement cost coverage, provided that the insured property is replaced, and,
provided further, that the insurance shall not have the effect of causing the
Lessee or any of its Affiliates to be deemed a co-insurer), with respect to the
Lessee and any Affiliate of the Lessee providing services with respect to the
Facility, or if the Lessee elects to effect the coverage required by this
Paragraph under a “blanket” policy, the Lessee and its Affiliates insured
thereby, such insurance to include, coverage for (x) floods (if required by
applicable law or regulation), windstorms, hurricanes, tornados, collapse and
other perils (including debris removal and cleanup) and such insurance to cover
equipment separated from the Facility, transit of equipment and consumables to
and from the Site, labor claims, in each case with respect to the Facility, and
such insurance to include coverage for all other risks and occurrences
customarily included under all-risk policies available with respect to Property
similar in installation, location and operation to the Facility (or the Facility
and all other Property insured thereby if all are covered under a “blanket”
policy), and (y) “boiler and machinery” property damage insurance on a
comprehensive basis with respect to damage to the machinery, plants, equipment
or similar apparatus (including production machinery) included in the Facility
(or the Facility and all other Property insured thereby if all are covered under
a “blanket” policy), from risks and in amounts normally insured against under
machinery policies.

 

(b)                                 (i)                                    
statutory workers’ compensation and occupational disease insurance in accordance
with applicable state and federal law, and employer’s liability insurance with
primary and excess coverage limits of not less than $1,000,000;

 

(ii)                                  commercial general liability insurance
covering operations of the Lessee, contractual liability coverage, contingent
liability coverage arising out of the operations of the Facility,
cross-liabilities coverage, sudden and accidental seepage and pollution
coverage,

 

Schedule 14-1

--------------------------------------------------------------------------------


 

and other coverage for hazards customarily insured with respect to Property
similar in construction, location, occupancy and operation to the Facility, with
limits complying with the underlying requirements of the excess liability policy
described in Paragraph (a)(ii)(3);

 

(iii)                               excess commercial liability insurance in
excess of the liability policies described in Paragraphs (1)(b)(i) and (ii) to
bring to limits of not less than $1,000,000 for each occurrence and in the
aggregate per year with respect to the Lessee and its Affiliates.

 

2.                                      Insurance Endorsements.  Any insurance
carried in accordance herewith shall, except as hereinafter permitted, provide
or be endorsed to provide that:

 

(a)                                 the Lessor, as its interests may appear,
shall be included as an additional insured or named as loss payee but only with
respects coverages required by Paragraphs (a)(i), with the understanding that
any obligation imposed upon the insured (including, without limitation, the
liability to pay premiums) under any policy required by this Schedule shall be
the obligation of the Lessee and its Affiliates) and not that of the Lessor;

 

(b)                                 as to all policies of property insurance, a
non-contributory clause or endorsement to the effect that any loss shall be
payable in accordance with the terms of such policy notwithstanding any act or
negligence of the Lessee or its Affiliates which might otherwise result in
forfeiture of or denial of coverage with respect to such insurance;

 

(c)                                  the insurer thereunder waives all rights of
subrogation against the Lessor;

 

(d)                                 such insurance shall be primary without
right of contribution of any other insurance carried by or on behalf of the
Lessor with respect to its interests in the Facility; and

 

(e)                                  if such insurance is cancelled for any
reason whatsoever (including, without limitation, nonpayment of premium) or any
material change is made in the coverage that affects the interests of the
Lessor, such cancellation or change shall not be effective as to the Lessor for
10 days for nonpayment of premiums and otherwise for 45 days, in both cases
after receipt by the Lessor (at the address provided pursuant to Section 22 of
the Lease) of written notice sent by certified mail from such insurer of such
cancellation or change.

 

3.                                      Adjustment of Property Losses.  After
the occurrence and during the continuation of a Cancellation Event or
Termination Event, the loss, if any, under any property insurance covering the
Facility required to be carried by this Schedule shall be adjusted with the
insurance companies or otherwise collected, including, without limitation, the
filing of appropriate proceedings, by the Lessee in consultation with the
Lessor.

 

4.                                      Evidence of Insurance.  Upon request,
the Lessee will furnish the Lessor evidence of such insurance relating to the
Facility.

 

5.                                      Additional Insurance by the Lessor or
the Lessee.  Nothing in this Schedule shall prohibit the Lessor or the Lessee,
as their respective interests may appear, from maintaining for their own
account, at the expense of the Person purchasing such insurance, additional
insurance on or with respect to the Facility, or any part thereof, with coverage
exceeding that

 

Schedule 14-2

--------------------------------------------------------------------------------


 

otherwise required under this Schedule, unless such insurance would conflict
with or limit the insurance otherwise required under this Schedule.

 

Schedule 14-3

--------------------------------------------------------------------------------

 
